Case 3:20-cv-06772-FLW-TJB Document 23 Filed 09/18/20 Page 1 of 49 PageID: 690




                            BROWN & CONNERY, LLP
                                        ATTORNEYS AT LAW
                                   360 HADDON AVENUE
                                WESTMONT, NEW JERSEY 08108
                                          (856) 854-8900
                                        FAX (856) 858-4967
Susan M. Leming, Esq.
sleming@brownconnery.com



                                       September 18, 2020



VIA: ECF

Honorable Freda L. Wolfson, U.S.D.J.
Clarkson S. Fisher Building & U.S. Courthouse
402 East State Street
Trenton, NJ 08608

               Re:    Mark Daniel Hospitality LLC (d/b/a INC) v. AmGUARD Insurance
                      Company, Civil Action No. 3:20-cv-06772-FLW-TJB

Dear Chief Judge Wolfson:

         I represent Defendant AmGUARD Insurance Company. AmGUARD respectfully submits
the enclosed supplemental authority in further support of its fully briefed motion to dismiss the
complaint pursuant to Rule 12(b)(6) (Dkt. No. 7) and in opposition to Plaintiff’s motion to remand
(Dkt. No. 12). AmGUARD also briefly addresses Plaintiff’s supplemental submission from
earlier this week (Dkt. No. 22).

        On September 16, 2020, the Central District of California granted AmGUARD’s Rule
12(b)(6) motion and dismissed with prejudice a policyholder restaurant’s claim that sought the
same declaration under the same AmGUARD policy form that Plaintiff seeks here: a declaration
that the AmGUARD policy form covered a restaurant’s lost income attributable to COVID-19
social-distancing orders. See Ex. A, Plan Check Downtown III, LLC v. AmGUARD Ins. Co., No.
2:20-cv-06954-GW-SK (C.D. Cal. Sept. 16, 2020). The Plan Check court held that government
orders that negatively impact profitability do not constitute “direct physical loss of or damage to
property,” which is the unambiguous trigger for business income coverage under the AmGUARD
policy. Id. at *7–8 (reasoning further that the policyholder’s interpretation was “not reasonable”
because it would constitute “a sweeping expansion of insurance coverage without any manageable
bounds” that would include lost income attributable to health codes, curfews and snowstorms).
Case 3:20-cv-06772-FLW-TJB Document 23 Filed 09/18/20 Page 2 of 49 PageID: 691

                                   BROWN & CONNERY, LLP
September 18, 2020
Page 2



        Plaintiff’s supplemental submission attached the Western District of Missouri’s decision
in Studio 417, Inc. v. Cincinnati Ins. Co., No. 20-cv-03127-SRB, 2020 WL 4692385 (W.D. Mo.
Aug. 12, 2020). It is distinguishable on two grounds, both of which go to the heart of
AmGUARD’s pending motion to dismiss. In Studio 417, the relevant insurance policy did not
expressly exclude coverage of any loss caused directly or indirectly by a virus. The AmGUARD
policy does. Moreover, the policyholder in Studio 417 “expressly allege[d] physical
contamination” to its salons by COVID-19 virus cells and that the policyholder’s loss of income
arose from that contamination. Id. at *4. Plaintiff here expressly disavows the presence of any
virus at its restaurant (Compl. ¶ 20), proceeding instead on the untenable theory that a social-
distancing order constitutes “direct physical loss of or damage to property” within the meaning of
the Policy.

          Finally, Plaintiff’s filing submits in further support of the remand motion three cases from
the Eastern and Western Districts of Pennsylvania remanding COVID-19 coverage cases that were
styled by policyholders as declaratory judgment actions. AmGUARD respectfully submits that
these Pennsylvania decisions were wrongly decided and will not withstand appellate challenge.
See Ex. B, Umami Pittsburgh, LLC v. Motorists Comm. Mut. Ins. Co., No. 2:20-cv-00999 (W.D.
Pa. Sept. 9, 2020) (granting defendant’s motion for reconsideration and amendment of remand
order and retaining jurisdiction pending appeal); Ex. C, Dianoia’s Eatery, LLC v. Motorists Mut.
Ins. Co., No. 2:20-cv-00787 (W.D. Pa. Aug. 28, 2020) (moving for reconsideration and
amendment of remand order to allow for appeal of order). No court in the District of New Jersey
or any other District has applied this line of authority to remand or dismiss a COVID-19 business
income coverage case. At least one federal court in a COVID-19 coverage case has rejected the
argument. Ex. D, Café Patachou at Clay Terrace, LLC v. Citizens Ins. Co. of Am., No. 1:20-cv-
01462, 2020 WL 4592718, at *4 (S.D. Ind. Aug. 11, 2020) (“exceptional circumstances”
warranting remand were not present because “the factual circumstances of this case may be novel,
but . . . ‘State and federal courts . . . have regularly interpreted insurance policies and applied them
to specific fact patterns.”). The District of New Jersey routinely adjudicates insurance coverage
declaratory judgment actions that meet the requirements of 28 U.S.C. § 1332, particularly where,
as here, the dispute entails the straightforward application of standard policy language to a specific
fact pattern. See, e.g., Sun Chem. Co. v. Am. Home Assurance Co., No. 20-6252, 2020 WL
5406171, at *10 (D.N.J. Sept. 9, 2020) (declining to remand and granting motion to dismiss action
seeking declaration of scope of insurance coverage); Colony Ins. Co. v. Troensa Constr., Inc., No.
17-03577, 2018 WL 4676038, at *8–9 (D.N.J. Sept. 28, 2018) (exercising jurisdiction over action
seeking declaration of scope of insurance coverage). The Pennsylvania remand cases all rely on
Reifer v. Westport Ins. Corp., 751 F.3d 129, 149 (3d Cir. 2014), which is readily distinguishable
because there, unlike here, the policyholder’s claim raised a novel issue of Pennsylvania insurance
law: whether a legal malpractice insurer could deny coverage based on the insured’s late notice,
despite the absence of prejudice to the insurer, where such denial would preclude a recovery by
Case 3:20-cv-06772-FLW-TJB Document 23 Filed 09/18/20 Page 3 of 49 PageID: 692

                                 BROWN & CONNERY, LLP
September 18, 2020
Page 3



the insured’s, i.e., the negligent lawyer’s, client. Id. at 137. The Third Circuit recognized,
however, that this was the rare exception and not the rule: “we . . . know of no authority for the
proposition that an insurer is barred from invoking diversity jurisdiction to bring a declaratory
action against an insured on an issue of coverage.” Id. at 147 (quoting and citing other Circuits).

        We thank the Court for its time and attention to this matter.

                                             Respectfully submitted

                                             BROWN & CONNERY, LLP

                                             s/   Susan M. Leming
                                             Susan M. Leming

SML/krm
Enclosures
cc: All Counsel of Record (via CM/ECF)
Case 3:20-cv-06772-FLW-TJB Document 23 Filed 09/18/20 Page 4 of 49 PageID: 693




                              Exhibit A
  Case2:20-cv-06954-GW-SK
  Case 3:20-cv-06772-FLW-TJBDocument
                              Document
                                     3723Filed
                                            Filed 09/18/20Page
                                                09/16/20    Page 51
                                                               1 of of 49 PageID:
                                                                       Page       694
                                                                            ID #:1090

                                                                                                         JS-6
                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          CV 20-6954-GW-SKx                                             Date      September 16, 2020
 Title             Plan Check Downtown III, LLC v. AmGuard Insurance Company, et al.




 Present: The Honorable           GEORGE H. WU, UNITED STATES DISTRICT JUDGE
                Javier Gonzalez                            None Present
                 Deputy Clerk                        Court Reporter / Recorder                   Tape No.
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                         None Present                                          None Present
 PROCEEDINGS:                IN CHAMBERS - ORDER


        On September 10, 2020, this Court issued a tentative ruling on Defendant’s motion to dismiss this
lawsuit and entertained oral argument thereon. See Docket No. 31. The Court continued the hearing to
September 17, 2020. Plaintiff’s counsel has now submitted a “Status Report” which indicates that the
Plaintiff “accepts dismissal of this action with prejudice.” See Docket No. 33. Based on that filing, the Court
dismisses this action with prejudice.




                                                                                                   :
                                                               Initials of Preparer   JG
CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 1
Case2:20-cv-06954-GW-SK
Case 3:20-cv-06772-FLW-TJBDocument
                            Document
                                   3323Filed
                                          Filed 09/18/20Page
                                              09/15/20    Page 62
                                                             1 of of 49 PageID:
                                                                     Page       695
                                                                          ID #:1067



    1   Kathryn Lee Boyd (SBN 189496)
        lboyd@hechtpartners.com
    2   Janine F. Cohen (SBN 203881)
    3   jcohen@hechtpartners.com
        Hecht Partners LLP
    4   125 Park Ave. 25th Floor
        New York, NY 10017
    5   Telephone: 212-851-6821
        Facsimile: 646-492-5111
    6
    7
    8   Attorneys for Plaintiff Plan Check Downtown
        III, LLC, and others similarly situated,
    9
                                  UNITED STATES DISTRICT COURT
   10
                          FOR THE CENTRAL DISTRICT OF CALIFORNIA
   11
   12    PLAN CHECK DOWNTOWN III, LLC, a              Case No: 2:20-cv-06954
         California limited liability company and
   13                                                 STATUS REPORT RE: DISMISSAL
         others similarly situated,
                                                      WITH PREJUDICE
   14
                            Plaintiff,
   15            v.
   16    AMGUARD INSURANCE COMPANY, a
   17    Pennsylvania company, and DOES 1 through
         20,
   18
                           Defendants.
   19
   20
   21
   22
   23

   24
   25
   26
   27
   28


                                             STATUS REPORT
Case2:20-cv-06954-GW-SK
Case 3:20-cv-06772-FLW-TJBDocument
                            Document
                                   3323Filed
                                          Filed 09/18/20Page
                                              09/15/20    Page 72
                                                             2 of of 49 PageID:
                                                                     Page       696
                                                                          ID #:1068



    1         Pursuant to the Court’s decision at the Telephonic Hearing on Defendant’s
    2   Motion to Dismiss held on September 10, 2020, Plaintiff Plan Check Downtown
    3   III, LLC hereby accepts dismissal of this action with prejudice.
    4

    5   Dated: September 15, 2020              Hecht Partners LLP
    6

    7                                          By:
    8                                            Kathryn Lee Boyd (SBN 189496)
                                                 lboyd@hechtpartners.com
    9                                            125 Park Avenue, 25th Floor
   10                                            New York, NY 10017
                                                 Telephone: 212-851-6821
   11                                            Attorneys for Plaintiff Plan Check
   12                                            Downtown III, LLC, and others
                                                 similarly situated,
   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28

                                                 1
                                          STATUS REPORT
  Case2:20-cv-06954-GW-SK
 Case  3:20-cv-06772-FLW-TJB Document
                           Document 31 23   Filed
                                        Filed     09/18/20
                                               09/10/20    Page
                                                         Page 1 of810
                                                                   of 49 PageID:
                                                                       Page      697
                                                                            ID #:1028


                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          CV 20-6954-GW-SKx                                             Date      September 10, 2020
 Title             Plan Check Downtown III, LLC v. AmGuard Insurance Company, et al.




 Present: The Honorable           GEORGE H. WU, UNITED STATES DISTRICT JUDGE
                Javier Gonzalez                          Terri A. Hourigan
                 Deputy Clerk                        Court Reporter / Recorder                   Tape No.
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                       Kathryn L. Boyd                                     Chet A. Kronenberg
                       Janine F. Cohen
 PROCEEDINGS:                TELEPHONIC HEARING ON DEFENDANT'S MOTION TO DISMISS
                             [8]


The Court’s Tentative Ruling is circulated and attached. Court and counsel confer. For reasons stated on
the record, the Court continues the motion to September 17, 2020 at 8:30 a.m.




                                                                                                   :    18
                                                               Initials of Preparer   JG
CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 1
 Case2:20-cv-06954-GW-SK
Case  3:20-cv-06772-FLW-TJB Document
                          Document 31 23   Filed
                                       Filed     09/18/20
                                              09/10/20    Page
                                                        Page 2 of910
                                                                  of 49 PageID:
                                                                      Page      698
                                                                           ID #:1029



 Plan Check Downtown III v. AmGuard Insurance Company et al; Case No. 2:20-cv-06954-GW-(SKx)
 Tentative Ruling on Defendant’s Motion to Dismiss


 I.      Background1
         Like many other restaurateurs across the country, plaintiff Plan Check Downtown III has
 seen its business suffer greatly since the onset of the ongoing COVID-19 pandemic. In response
 to various city- and state-government orders requiring restaurants to suspend on-premise dining
 and individuals to shelter at home, Plan Check stopped all operations at its two restaurant locations
 in Los Angeles in March 2020. Compl. ¶ 43. While its West Los Angeles location has since
 reopened for take-out and delivery service, its downtown location remains closed. Id.
         Prior to these events, Plan Check had purchased a property insurance policy from defendant
 AmGuard Insurance Company (the “Policy”) for its two restaurants. Id. ¶ 14. The Policy provides
 coverage for, among other things, loss of business income due to the necessary suspension of
 business operations due to any “physical loss of or damage to” the covered properties. See Policy
 § I.A.5(f). Plan Check argues that its loss of business income caused by the changes to its
 operations is covered by the Policy and submitted a claim to AmGuard for reimbursement. Compl.
 ¶ 50. AmGuard rejected the claim, concluding that Plan Check had not suffered a physical loss or
 damage to its properties and that in any event a “virus exclusion” in the Policy meant that Plan
 Check’s claims were not covered. Id. ¶ 52.
         After AmGuard’s denied its claim, Plan Check brought this putative class action against
 AmGuard on behalf of all restaurants in California that purchased comprehensive business
 insurance coverage from AmGuard. Id. ¶ 64. Plan Check filed its lawsuit in California state court,
 alleging a breach of contract and other related claims. AmGuard removed the case to federal court
 based on diversity jurisdiction. See NoR at 2-5. Before the Court is AmGuard’s motion to dismiss
 for failure to state a claim.
 II.     Legal Standard
         Under Rule 12(b)(6), a defendant may move to dismiss for failure to state a claim upon
 which relief can be granted. Fed. R. Civ. P. 12(b)(6). A complaint may be dismissed for failure

         1
           The following abbreviations are used for the filings: (1) Notice of Removal (“NoR”), ECF No. 1; (2)
 Complaint (“Compl.”), ECF No. 1-1; (3) Business Owner’s Coverage Form (“Policy”), ECF No. 10-1; (4) Defendant’s
 Motion to Dismiss (“Mot.”), ECF No. 8; (5) Plaintiff’s Opposition to Motion to Dismiss (“Opp.”), ECF No. 17; (6)
 Defendant’s Reply in Support of Motion to Dismiss (“Reply”), ECF No. 21.



                                                            1
Case2:20-cv-06954-GW-SK
Case 3:20-cv-06772-FLW-TJBDocument
                            Document
                                   3123Filed
                                          Filed 09/18/20Page
                                              09/10/20    Page 1010
                                                             3 of of 49 PageID:
                                                                     Page       699
                                                                          ID #:1030



 to state a claim for one of two reasons: (1) lack of a cognizable legal theory; or (2) insufficient
 facts under a cognizable legal theory. Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007); see
 also Mendiondo v. Centinela Hosp. Med. Ctr., 521 F.3d 1097, 1104 (9th Cir. 2008).
         The court must construe the complaint in the light most favorable to the plaintiff, by
 accepting all well-pled allegations of material fact as being true, and drawing all reasonable
 inferences from well-pleaded factual allegations in favor of the plaintiff. Gompper v. VISX, Inc.,
 298 F.3d 893, 896 (9th Cir. 2002). The court is not required to accept as true legal conclusions
 couched as factual allegations. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). While a complaint
 does not need detailed factual allegations to survive a Rule 12(b)(6) motion, the plaintiff must
 provide grounds demonstrating its entitlement to relief. Twombly, 550 U.S. at 555 (2007). Under
 the Supreme Court’s decisions in Twombly and Iqbal, this requires that the complaint contains
 “sufficient factual matter . . . to ‘state a claim to relief that is plausible on its face.’” Iqbal, 556
 U.S. at 678 (quoting Twombly, 550 U.S. at 570).
 III.    Discussion
         The parties agree that the Policy is governed by California law. See generally Stonewall
 Surplus Lines Ins. Co. v. Johnson Controls, Inc., 14 Cal.App.4th 637, 718-21 (1993) (principal
 location of insured risk is most important consideration in determining which state’s law applies
 to insurance policy); Restatement (Second) of Conflict of Laws § 193 (rights created by policy are
 determined by the local law of the state which the parties understood was to be the principal
 location of the insured risk).
         “When determining whether a particular policy provides a potential for coverage,” a court
 “[is] guided by the principle that interpretation of an insurance policy is a question of law.” Waller
 v. Truck Ins. Exch., Inc., 11 Cal.4th 1, 18 (1995). “[A]ny ambiguity or uncertainty in an insurance
 policy is to be resolved against the insurer and . . . if semantically permissible, the contract will be
 given such construction as will fairly achieve its object of providing indemnity for the loss to which
 the insurance relates.” Reserve Ins. Co. v. Pisciotta, 30 Cal.3d 800, 807 (1982). The purpose is
 “to protect the insured’s reasonable expectation of coverage in a situation in which the insurer-
 draftsman controls the language of the policy.” Id. at 808. “Whereas coverage clauses are
 interpreted broadly so as to afford the greatest possible protection to the insured, exclusionary
 clauses are interpreted narrowly against the insurer.” Id.
         A. The terms of the insurance policy



                                                        2
Case2:20-cv-06954-GW-SK
Case 3:20-cv-06772-FLW-TJBDocument
                            Document
                                   3123Filed
                                          Filed 09/18/20Page
                                              09/10/20    Page 1110
                                                             4 of of 49 PageID:
                                                                     Page       700
                                                                          ID #:1031



        In the Policy, AmGuard promises that “[it] will pay for direct physical loss of or damage
 to Covered Property . . . caused by or resulting from any Covered Cause of Loss.” Policy § I.A.
 It goes on to provide a subsection titled “Additional Coverages,” which specifies some covered
 causes of loss. Relevant here, that section includes:
    Section I – Property
      A. Coverage
          We will pay for direct physical loss of or damage to Covered Property at the premises
          described in the Declarations caused by or resulting from any Covered Cause of Loss.
          ***
          5. Additional Coverages
             f. Business Income
                 . . . We will pay for the actual loss of Business Income you sustain due to the
                 necessary suspension of your ‘operations’ during the ‘period of restoration.’ The
                 suspension must be caused by direct physical loss of or damage to property at the
                 described premises. The loss or damage must be caused by or result from a Covered
                 Cause of Loss.
                 ***
             g. Extra Expense
                 (1) We will pay necessary Extra Expense you incur during the “period of
                 restoration” that you would not have incurred if there had been no direct physical
                 loss or damage to property at the described premises. The loss or damage must be
                 caused by or result from a Covered Cause of Loss. . . .
                 (2) Extra Expense means expense incurred:
                 (a) To avoid or minimize the suspension of business and to continue “operations”:
                 (i) At the described premises; or (ii) At replacement premises or at temporary
                 locations, including relocation expenses, and costs to equip and operate the
                 replacement or temporary locations.
                 (b) To minimize the suspension of business if you cannot continue “operations” . .
                 ..
 Policy § I.A.5.f-g. The Policy includes an “Exclusions” section. Relevant here is the following
 “virus exclusion”:
    Section I – Property
      A. Coverage
          ***
      B. Exclusions
          1. We will not pay for loss or damage caused directly or indirectly by any of the following.
          Such loss or damage is excluded regardless of any other cause or event that contributes
          concurrently or in any sequence to the loss. These exclusions apply whether or not the
          loss event results in widespread damage or affects a substantial area.
             a. Ordinance Or Law
             ***
             j. Virus or Bacteria.
                 (1) Any virus, bacterium or other microorganism that induces or is capable of


                                                         3
Case2:20-cv-06954-GW-SK
Case 3:20-cv-06772-FLW-TJBDocument
                            Document
                                   3123Filed
                                          Filed 09/18/20Page
                                              09/10/20    Page 1210
                                                             5 of of 49 PageID:
                                                                     Page       701
                                                                          ID #:1032



                    inducing physical distress, illness or disease.
 Policy § I.B.1.j(1).
        B. Whether Plan Check suffered from any “direct physical loss of or damage to” its
           properties
          The Policy is an “all-risk property” insurance policy2 that limits its coverage to “direct
 physical loss of or damage to Covered Property.” Policy § I.A.3 The term “physical loss or
 damage” is typically the trigger for coverage in modern all-risk property insurance policies. 10A
 Couch on Insurance (3d ed. 2010), § 148:46. The word “physical” modifies both “loss” and
 “damage.” Plan Check concedes that its properties did not suffer any “physical damage.” Opp. at
 11. However, the parties do dispute whether Plan Check has suffered a “physical loss.”
          Neither the words “physical” nor “loss” are defined in the Policy. When interpreting an
 insurance policy provision, courts “must give its terms their ordinary and popular sense, unless
 used by the parties in a technical sense or a special meaning is given to them by usage.” Palmer
 v. Truck Ins. Exch., 21 Cal.4th 1109, 1115 (1999). Courts must also “interpret these terms in
 context, and give effect to every part of the policy with each clause helping to interpret the other.”
 Id.
          AmGuard focuses on the word “physical.” That the “loss” must be “physical,” given the
 ordinary definition of that word, “is widely held to exclude alleged losses that are intangible or
 incorporeal and, thereby, to preclude any claim against the property insurer when the insured
 merely suffers a detrimental economic impact unaccompanied by a distinct, demonstrable,
 physical alteration of the property.” MRI Healthcare Ctr. of Glendale, Inc. v. State Farm Gen.
 Ins. Co., 187 Cal.App.4th, 766, 799 (2010) (emphasis added) (quoting Couch on Insurance, §
 148.46). According to AmGuard, the fact that there was no physical alteration to the properties
 means that Plan Check has not suffered a physical loss of property.
          Plan Check, on the other hand, focuses on the word “loss” and the accompanying
 prepositions. In particular, it emphasizes the fact that the Policy extends to “physical loss of
 property” or “physical damage to property.”                     Plan Check’s main criticism of AmGuard’s


         2
           An “all-risk” policy is one that covers all losses of the type described unless the loss is specifically excluded.
 By contrast, a named-perils policy covers only losses attributable to expressly enumerated causes.
          3
            The Policy covers physical loss of or damage to Covered Property “caused by or result from any Covered
 Cause of Loss.” Policy § I.A. The Covered Causes of Loss in turn are defined broadly to include all “[r]isks of direct
 physical loss” unless the loss falls within one of the Policy’s exclusions or limitations.



                                                                  4
Case2:20-cv-06954-GW-SK
Case 3:20-cv-06772-FLW-TJBDocument
                            Document
                                   3123Filed
                                          Filed 09/18/20Page
                                              09/10/20    Page 1310
                                                             6 of of 49 PageID:
                                                                     Page       702
                                                                          ID #:1033



 interpretation that “loss of” requires some kind of physical alteration is that it would make the
 terms “loss of” and “damage to” redundant. According to Plan Check, the Policy must be read so
 that these two terms have different meanings. Opp. at 14; see also Shell Oil Co. v. Winterthur
 Swiss Ins. Co., 12 Cal.App.4th 715, 753 (1993) (“The way we define words should not produce
 redundancy, but instead should give each word significance.”).
        Plan Check’s interpretation of “physical loss of” would not require a tangible alteration to
 the property, but would “include[] changes in what activities can physically occur in the space that
 cause loss to the insured, without including changes to the property that have no physical
 manifestation.” Opp. at 14. This would be a major expansion of insurance coverage, but by
 limiting the requirement of a tangible alteration to “physical damage to,” Plan Check argues this
 better harmonizes the case law while giving effect to these two terms. Under this interpretation,
 its inability to offer on-premise dining at its restaurants would be a physical loss of property
 covered by the Policy, even though there was no physical alteration.
        While Plan Check’s argument is not inconceivable, the Court finds that it places too much
 weight on the need to avoid surplusage, and asks a handful of words – “loss,” “of,” and “to” – to
 do too much work. The Court is mindful of the principle that in interpreting insurance policies, a
 court should “give effect to every part of the policy with each clause helping to interpret the other.”
 Palmer, 21 Cal.4th at 1115. However, this is not an inflexible rule that a court must follow when
 the outcome would be impracticable. See Cal. Civ. Code § 1641 (“The whole of a contract is to
 be taken together, so as to give effect to every part, if reasonably practicable, each clause helping
 to interpret the other.”); Flintkote Co. v. General Acc. Assur. Co., 410 F.Supp.2d 875, 890 (N.D.
 Cal. 2006) (observing that in “adopt[in]g the only reasonable construction of the contract,” “[t]he
 fact that some redundancy results is not fatal”).
        The authorities the Court has seen often blur the very distinction between “loss” and
 “damage” that Plan Check argues is so critical. In the insurance context, “loss” and “default” are
 the default, catch-all terms for referring to what the insured is protected against. See Black’s Law
 Dictionary (11th ed. 2019) (defining “insurance” as “[a] contract by which one party (the insurer)
 unertakes to indemnify another party (the insured) against risk of loss, damage, or liability arising
 from the occurrence of some specified contingency”). One treatise notes that in modern all-risk
 property insurance policies (such as the Policy), the trigger language is often “physical loss or
 damage,” though it also “may be any of several variants focusing on ‘injury,’ ‘damage,’ and the



                                                       5
Case2:20-cv-06954-GW-SK
Case 3:20-cv-06772-FLW-TJBDocument
                            Document
                                   3123Filed
                                          Filed 09/18/20Page
                                              09/10/20    Page 1410
                                                             7 of of 49 PageID:
                                                                     Page       703
                                                                          ID #:1034



 like.” Couch on Insurance, § 148:46 (emphasis added). Just three paragraphs later, the treatise
 goes on to observe – speaking about what is covered by these policies – that “[t]he requirement
 that the loss be ‘physical’ . . . is widely held to exclude alleged losses that are intangible or
 incorporeal.” Couch on Insurance, § 148:46 (emphasis added). Though the language uses the
 word “loss,” it is clear that the treatise is referring to all property insurance policies. No matter
 whether the trigger language is “physical loss or damage” or simply “injury,” “loss,” “damage,”
 or something else, most courts – at least according to this treatise – hold that the tangible
 requirement applies. See Simon Marketing, Inc. v. Gulf Ins. Co., 149 Cal.App.4th 616, 623 (2007)
 (“the reference to ‘direct’ losses is intended to mean direct losses to property, i.e., physical damage
 to insured property * * * * ‘detrimental economic impact unaccompanied by a distinct,
 demonstrable, physical alteration of the property’ (10A Couch on Insurance, supra, § 148:46, p.
 148-81) is not compensable under a contract of property insurance.”).
          The weight of California law also appears to require some tangible alteration, no matter
 whether the trigger language uses “loss” or “damage.” One California court, dealing with an
 identical “direct physical loss of or damage to property” trigger, was confronted with a case
 involving a plaintiff who lost information stored in a computer database.4 See Ward Gen. Ins.
 Serv., Inc. v. Emp’rs Fire Ins. Co., 114 Cal.App.4th 548 (2003). In determining that the loss of
 the database information was not a physical loss of property, the court focused on the fact that the
 property lost by the plaintiff could not “be said to have a material existence, be formed out of
 tangible matter, or be perceptible to the sense of touch.” Id. at 556.
          Plan Check’s reliance on the difference between prepositions – “of” versus “to” – is tied
 up with the “loss”/”damage” issue and also goes too far. For example, in arguing for a tangible-
 alteration requirement, AmGuard cited to a case involving a policy that covered “accidental direct
 physical loss to business personal property.” See Mot. at 10 (citing MRI Healthcare Ctr., 187
 Cal.App.4th 766); see also Reply at 8. That court observed that “some external force must have
 acted upon the insured property to cause a physical change in the condition of the property, i.e. it
 must have been ‘damaged’ within the common understanding of that term.” MRI Healthcare Ctr.,
 187 Cal.App.4th at 780 (emphasis added). Plan Check argues that the requirement of a “physical
 change” is not tied to the use of the word “loss,” but rather stems from the preposition “to,” and

          4
            The information was lost due to human error and a bug in the software, not mechanical or electrical failure
 in the hardware storing the database information.



                                                               6
Case2:20-cv-06954-GW-SK
Case 3:20-cv-06772-FLW-TJBDocument
                            Document
                                   3123Filed
                                          Filed 09/18/20Page
                                              09/10/20    Page 1510
                                                             8 of of 49 PageID:
                                                                     Page       704
                                                                          ID #:1035



 therefore should not be imported into an interpretation of the Policy’s “physical loss of or damage
 to” trigger. But did the mere word “to” do all the work there, or did the fact that “loss” was the
 sole trigger also contribute? For example, what good would a policy that protected against “direct
 physical loss of business personal property” be if it covered the misplacement of some property
 (without any physical alternation), but not its physical destruction? Not much, and yet that is the
 interpretation that Plan Check’s reasoning would support.
          The Court agrees with Plan Check that sometimes the distinction between prepositions is
 important, but finds that this case is not one of them. In arguing that “loss of” property should
 extend to instances where an owner is dispossessed of the property, Plan Check relies heavily on
 a case involving an insurance policy of personal – as opposed to real – property that used the
 identical “direct physical loss of or damage to” trigger. See Opp. at 12 (citing Total Intermodal
 Serv. Inc. v. Travelers Prop. Cas. Co. of Am., 17-cv-04908, 2018 WL 3829767 (C.D. Cal. July 11,
 2018). When the insured did not receive its cargo because the cargo was accidentally shipped to
 the wrong port (custom authorities there refused to return it), the insurer argued that the loss was
 not covered because there was no physical damage to the cargo.5 The court rejected this argument,
 finding that “‘[physical] loss of’ property contemplates that the property is misplaced and
 unrecoverable, without regard to whether it was damaged.” Total Intermodal, 2018 WL 3829767
 at *3. While the court drew a distinction between “loss of” and “loss to,” it was careful to
 “recognize[] that the same phrase in a different kind of insurance contract could mean something
 else.” Id., n. 4. The Court agrees that it would be a strange cargo insurance policy that covered
 only physical damage to the cargo, but not the insured’s deprivation of it. In that setting, the
 court’s holding that “the phrase ‘[physical] loss of’ includes the permanent dispossession of
 something” makes sense. Id. However, it requires a leap to extend that understanding of a
 permanent dispossession to the real-property insurance context to “include[] changes in what
 activities can physically occur in the space that cause loss to the insured.” Opp. at 15.
          Ultimately, the Court finds that Plan Check’s interpretation is not a reasonable one because
 it would be a sweeping expansion of insurance coverage without any manageable bounds. Plan
 Check insists that its bounding of “physical loss” to situations where changes in permitted physical
 activities is workable, but as AmGuard notes, it would mean that potentially any regulation that

          5
            The cargo was in fact later destroyed, but the destruction did not happen during the applicable time period.
 Total Intermodal, 2018 WL 3829767 at *3.



                                                                7
Case2:20-cv-06954-GW-SK
Case 3:20-cv-06772-FLW-TJBDocument
                            Document
                                   3123Filed
                                          Filed 09/18/20Page
                                              09/10/20    Page 1610
                                                             9 of of 49 PageID:
                                                                     Page       705
                                                                          ID #:1036



 limits a business’s operations would trigger coverage. Reply at 7. For example, consider the
 following scenarios: (1) a city changes its maximum occupancy codes to lower the caps, meaning
 that a particular restaurant can no longer seat as many customers as it used to;6 (2) a city amends
 an ordinance requiring restaurants located in residential zones to cease operations between 1:00
 a.m. and 5:30 a.m. to expand the window to 12:00 a.m. to 6:00 a.m.; (3) a city issues a mandatory
 evacuation order to all of its residents due to nearby wildfires (a consequence of this is that all
 businesses must suspend operations), but lifts the order three weeks later when the wildfires are
 extinguished without, fortunately, any destruction of property. Under Plan Check’s standard, all
 of these instances would trigger insurance coverage. While Plan Check may believe that that is an
 appropriate result, the Court is not persuaded.7
          The manageability issue is not limited to government action, but with anything that
 interferes with the permitted physical activities on a property. If a building’s elevator system had
 a software bug that temporarily shut down all the elevators, that would clearly interfere with
 permitted physical activities. Similarly, a snowstorm would interfere with a restaurant’s outdoor
 dining service. And yet Plan Check’s interpretation would cover all of these scenarios. It offers
 no way, and the Court does not see any way, to limit this coverage. Though parties could in theory
 contract away coverage, this is not practicable for all-risk policies where everything is covered
 unless expressly excluded. The list of losses that do not fit within the parties’ expectations of what
 property insurance should cover would be a very, very long one.
 IV.      Conclusion
          Small businesses are suffering from this unprecedented pandemic and COVID-19
 insurance cases are starting to be litigated across the nation. However, Plan Check’s theory of
 relief is a major departure from established California law. Just last month, another court in this
 district dismissed a suit brought by another Los Angeles restaurateur against its insurer involving
 the identical “physical loss of or damage to” trigger. See 10E, LLC v. Travelers Indemnity Co. of
 Connecticut et al., 20-cv-04418 (C.D. Cal. Aug. 28, 2020).8 Based on the foregoing reasons, the

          6
             To be concrete, suppose that the restaurant can no longer seat six people to a booth, but is now limited to
 four people to a booth. The changed maximum occupancy codes therefore do not render any booth or other structure
 in the restaurant useless.
          7
            Because the Court finds that Plan Check has not suffered any physical loss of or damage to its properties
 and therefore its loss is not covered by the Policy, it does not address AmGuard’s additional argument that the Policy’s
 virus exclusion applies.
          8
              Faced with similar insurance policies and claims – though dealing with different bodies of state law – courts


                                                                   8
 Case2:20-cv-06954-GW-SK
Case  3:20-cv-06772-FLW-TJB Document
                          Document 31 23   Filed
                                       Filed     09/18/20
                                              09/10/20    Page
                                                        Page 10 17 of 49
                                                                of 10    PageID:
                                                                       Page      706
                                                                            ID #:1037



  Court finds that Plan Check’s claims were not covered by the Policy and therefore Plan Check
  fails to state a claim for a breach of contract or the covenant of good faith and fair dealing. Its
  derivative claim for unfair business practices therefore also fails.                      Accordingly, the Court
  GRANTS the motion.




  have split on whether the insureds’ losses during the COVID-19 pandemic are covered. Some have applied a similar
  “physical alteration” standard as this Court. See, e.g., Social Life Magazine, Inc. v. Sentinel Ins. Co. Ltd., No. 20-cv-
  03311 (S.D.N.Y. May 14, 2020) (applying New York law); see also Mama Jo’s, Ins. v. Sparta Ins. Co., No. 17-cv-
  23362, 2018 WL 3412974, at * (S.D. Fla. Jun. 11, 2018) (finding that insured had not demonstrated “physical loss of
  or damage to” its restaurant due to nearby construction dust and debris accumulating on it because the loss was
  “intangible or incorporeal”). At least one court has ruled in favor of plaintiffs by denying a motion to dismiss. See
  Studio 417, Inc. v. Cincinnati Ins. Co., No. 20-cv-03127, 2020 WL 4692385, at *5 (W.D. Mo. Aug. 12, 2020)
  (applying Missouri law and observing that although “there is case law in support of its position that physical tangible
  alteration is required to show a ‘physical loss,’” deciding that that case law was either factually dissimilar or not
  binding and therefore declining to apply a physical-alteration requirement on the motion to dismiss).



                                                                  9
Case 3:20-cv-06772-FLW-TJB Document 23 Filed 09/18/20 Page 18 of 49 PageID: 707
                                                                                  1


      1                        UNITED STATES DISTRICT COURT

      2           CENTRAL DISTRICT OF CALIFORNIA - WESTERN DIVISION

      3               HONORABLE GEORGE H. WU, U.S. DISTRICT JUDGE

      4

      5   PLAN CHECK DOWNTOWN III, LLC,

      6                        Plaintiff,

      7        vs.                                      Case No. CV 20-6954-GW

      8   AMGUARD INSURANCE COMPANY,
          et al,
      9
                            Defendants.
    10    _______________________________________/

    11

    12
                               REPORTER'S TRANSCRIPT OF
    13                   TELEPHONIC HEARING MOTION TO DISMISS
                             THURSDAY, SEPTEMBER 10, 2020
    14                                 8:30 A.M.
                                LOS ANGELES, CALIFORNIA
    15

    16

    17

    18

    19

    20

    21
              ________________________________________________________
    22
                         TERRI A. HOURIGAN, CSR NO. 3838, CCRR
    23                      FEDERAL OFFICIAL COURT REPORTER
                           350 WEST FIRST STREET, ROOM 4311
    24                       LOS ANGELES, CALIFORNIA 90012
                                    (213) 894-2849
    25




                              UNITED STATES DISTRICT COURT
Case 3:20-cv-06772-FLW-TJB Document 23 Filed 09/18/20 Page 19 of 49 PageID: 708
                                                                                  2


      1                           APPEARANCES OF COUNSEL:

      2

      3   FOR THE PLAINTIFF:

      4       HECHT PARTNERS LLP
              BY: KATHRYN LEE BOYD
      5           JANINE FELICIA COHEN
              Attorneys at Law
      6       125 Park Avenue, 25th Floor
              New York, New York 10017
      7       lboyd@hechtpartners.com

      8

      9   FOR THE DEFENDANT:

    10        SIMPSON THACHER and BARTLETT LLP
              BY: CHET A. KRONENBERG
    11        Attorney at Law
              1999 Avenue of the Starts, 29th Floor
    12        Los Angeles, California 90067
              ckronenberg@stblaw.com
    13

    14

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25




                              UNITED STATES DISTRICT COURT
Case 3:20-cv-06772-FLW-TJB Document 23 Filed 09/18/20 Page 20 of 49 PageID: 709
                                                                                  3


      1        LOS ANGELES, CALIFORNIA; THURSDAY, SEPTEMBER 10, 2020

      2                                    8:30 A.M.

      3                                      --oOo--

      4

      5

      6                THE COURT:    Let me call the matter of Plan Check

      7   versus AmGuard Insurance.

      8         For the plaintiff, we have?

      9                MS. BOYD:    This is Kathryn Lee Boyd for Plan Check

    10    the plaintiff.    I just want to make sure you can hear me?

    11                 THE COURT:    Yes, I can.       And for the defendant?

    12                 MR. KRONENBERG:      Chet Kronenberg for the defendant.

    13                 THE COURT:    We are here on the motion to dismiss.        I

    14    issued a tentative on this.        I presume both sides have seen it?

    15                 MR. KRONENBERG:      Yes.

    16                 MS. BOYD:    Yes.

    17                 THE COURT:    Does somebody want to argue something?

    18                 MS. BOYD:    Yes, Your Honor.      This is Kathryn Boyd

    19    for the plaintiff.     I would like to be heard on a few points --

    20                 THE COURT:    Sure.

    21                 MS. BOYD:    -- regarding the tentative.      We would ask

    22    the Court to consider and perhaps reconsider its decision

    23    before adopting it in full?

    24                 THE COURT:    Okay.

    25                 MS. BOYD:    Okay.    First point, Your Honor, is to




                              UNITED STATES DISTRICT COURT
Case 3:20-cv-06772-FLW-TJB Document 23 Filed 09/18/20 Page 21 of 49 PageID: 710
                                                                                  4


      1   address what appears to be the Court's concern that Plan

      2   Check's interpretation of physical loss as a separate meaning

      3   in the contract of dispossession of the property would

      4   improperly expand this all-risk policy beyond what was

      5   anticipated or could be anticipated by the carrier and beyond

      6   the precedent.

      7         There is really two points I want to make.

      8         First is, specifically in this case, AmGuard could have

      9   anticipated our very scenario in light of previous cases that

    10    were cited in the tentative even.

    11          By including definitions of physical loss as tangible

    12    alteration, which has been in the case law, and including also

    13    definitions of physical and/or loss that would have clarified

    14    it has to be a tangible alteration or a permanent loss.           It did

    15    not, which is why we, the plaintiff, has put forward what a

    16    reasonable insured standard would think physical loss meant,

    17    especially in light of the fact that it's used with -- in

    18    conjunction with damage, so that it has, of course, under the

    19    cannon of interpretation, which Your Honor said was not

    20    inconceivable, would be given a separate meaning all together.

    21          Further, in the tentative, Your Honor sets forth a series

    22    of hypotheticals which the Court felt would, under our Plan

    23    Check's interpretation of the contract, be something that could

    24    not have been anticipated.      But in fact in this case they were

    25    anticipated by the carrier and the policy provides for them.




                              UNITED STATES DISTRICT COURT
Case 3:20-cv-06772-FLW-TJB Document 23 Filed 09/18/20 Page 22 of 49 PageID: 711
                                                                                  5


      1   Let me be specific.

      2         Scenarios 1 and 2 hypotheticals in the tentative, and I'm

      3   referring to page 8, regarding open-ended sort of government

      4   edicts to change occupancy or hours for restaurants are already

      5   excluded by the law or ordinance exclusion in the policy, so

      6   they were anticipated.

      7         Same with the snowstorm scenario.        They were anticipated.

      8   Snow is one of the limitations in the policy, at A-4, A-5.

      9         Also, the Court's scenario in the tentative regarding

    10    mandatory evacuation orders.       The policy also safeguards for

    11    these types of situations because they require the physical

    12    loss to be direct.

    13          These evacuation orders would not be direct physical loss

    14    of the property, but indirect.

    15          Further, the Court's Footnote 6 in the tentative

    16    discussing the government limitations of people per table, we,

    17    the plaintiffs, would agree this wouldn't be a loss of

    18    anything.   They haven't lost any use of the dining premises.

    19          It hasn't been a dispossession.

    20          So given that the concern here is that this all-risk

    21    policy would be with the definition we put forward, the one

    22    that was adopted in the Total Intermodal case would allow sort

    23    of a parade of horribles of unanticipated situations that the

    24    carrier would be responsible for, we would submit is not

    25    troubling after all.




                              UNITED STATES DISTRICT COURT
Case 3:20-cv-06772-FLW-TJB Document 23 Filed 09/18/20 Page 23 of 49 PageID: 712
                                                                                  6


      1         That is the first point.

      2         The second point is really the Court's tentative sort of

      3   what we perceive is -- there is a couple of pages of discussion

      4   that loss, the word "loss" as used here in direct physical loss

      5   or damage to is likened to a triggering word, whether the claim

      6   is compensable.

      7         We agree loss can be -- that word could be a triggering

      8   word, but here, we don't have that situation because this is

      9   maybe why we count on the "to" and "of" so much.

    10          "Loss to" does sound like a triggering -- sort of a

    11    triggering clause in an insurance sense.

    12          "Loss of" sounds to a reasonable insured an ordinary and

    13    popular sense of the word, like I have lost my watch, loss of

    14    property.

    15          Here, the loss of the use of the dining facility, in the

    16    same way it could be loss if first responders in a fire take

    17    over the dining hall.

    18          So we disagree with analytically likening in this contract

    19    the reading of the word as a loss -- physical loss as a

    20    triggering.    And, of course, as we have briefed and Your Honor

    21    has considered, it does, of course, create a surplus word and

    22    contravenes the cannon of interpretation that each word be

    23    given its every-day effect.

    24          We just wanted to say a word on the 10E case, that also

    25    has come up to this district in the same -- you know, in the




                              UNITED STATES DISTRICT COURT
Case 3:20-cv-06772-FLW-TJB Document 23 Filed 09/18/20 Page 24 of 49 PageID: 713
                                                                                   7


      1   same way that our case has.      And, quite frankly, I think Your

      2   Honor acknowledges in the tentative these issues are being teed

      3   up around the country right now given what has happened with

      4   the pandemic.

      5         So but we -- I do want to address the 10E case because it

      6   was -- we filed a response to the notice of supplemental

      7   authority on that.     It's not, of course, an active case, but

      8   it's cited in the tentative.

      9         We do believe that that was wrongly decided.          It's based

    10    really on the permanent loss that was talked about in Total

    11    Intermodal, but it was a necessary decision, but it was more of

    12    a dicta, and permanent loss is not required for there to be a

    13    loss in the sense of this policy in particular because the

    14    policy anticipates there will be a payment of business

    15    interruption insurance for a period of restoration, which means

    16    that the loss or the damage would be a temporary, not a

    17    permanent loss, at all.

    18          So it goes against the nature of this particular coverage

    19    and this particular contract.

    20          My third point, very brief, is that not addressing the

    21    tentative was the civil authority coverage.         It can still apply

    22    here without the business income coverage, and we just wanted

    23    to make that point.

    24          One very final point, which was not discussed in the

    25    tentative, of course, is the Efficient Proximate Cause Doctrine




                              UNITED STATES DISTRICT COURT
Case 3:20-cv-06772-FLW-TJB Document 23 Filed 09/18/20 Page 25 of 49 PageID: 714
                                                                                  8


      1   which we fully briefed, and I think the other side did too, and

      2   we would argue that this is not a case where the virus and the

      3   orders that came down from the state and city were inexplicably

      4   intertwined or conceptionally the same.

      5         They were very different, and the government, as in some

      6   states, had the option regardless of the pandemic to not shut

      7   down their restaurants.

      8         So with those points made, Your Honor, I appreciate the

      9   opportunity to be heard.

    10                 THE COURT:    All right.    Let me hear from the

    11    defense.   What's your responses to the points?

    12          Although, the last one was the virus exclusion, I

    13    indicated I wasn't going to address that, because I didn't need

    14    to at this point in time, so I won't address that.

    15          Let me ask defense counsel, what is your response to the

    16    other arguments raised by plaintiff's counsel?

    17                 MR. KRONENBERG:    Sure.    Chet Kronenberg, and I

    18    represent the defendant, AmGuard Insurance Company.

    19          With respect to plaintiff's first point that there is no

    20    definition in the policy for physical loss, I mean, the case

    21    law discusses that phrase in depth, and the Court set out in

    22    its tentative ruling under the case law and treatises to

    23    establish direct physical loss of damage to property, there

    24    must be some tangible alteration to the property.

    25          Here, plaintiff doesn't allege its premises were




                              UNITED STATES DISTRICT COURT
Case 3:20-cv-06772-FLW-TJB Document 23 Filed 09/18/20 Page 26 of 49 PageID: 715
                                                                                  9


      1   contaminated with Covid-19; therefore, there is no conceivable

      2   direct physical loss of damage to plaintiff's premises.

      3         You know, property insureds are not responsible any time

      4   some factor external to the policyholder's premises limits the

      5   policyholder's operations in a way that reduces profitability.

      6         I want to discuss for a minute on this point, a decision

      7   that the Court cited in Footnote 8, which was the Studio 417

      8   case, which the Court held -- you know, that a Federal Court in

      9   Missouri applied Missouri law, declined to apply physical

    10    alteration requirement on a motion to dismiss in a case where

    11    the policyholder sought insurance coverage stemming from

    12    Covid-19.

    13          I want to address that case.       It is completely

    14    distinguishable from the fact pattern here, and I think it

    15    shows specifically why the Court's tentative ruling is right.

    16          In that case, unlike in this case, there was no virus

    17    exclusion.

    18          The policyholder in that case alleged that the plaintiff's

    19    premises were infected with Covid-19, and it suffered direct

    20    physical loss of property.

    21          In other words, the policyholder in that case alleged that

    22    its loss of income was attributed to contamination of property.

    23          Here, because of the virus exclusion, plaintiff did not a

    24    allege that its loss of income was attributed to the virus.

    25    Instead, plaintiffs are relying on loss of use of its premises.




                              UNITED STATES DISTRICT COURT
Case 3:20-cv-06772-FLW-TJB Document 23 Filed 09/18/20 Page 27 of 49 PageID: 716
                                                                                  10


      1   Plaintiff's loss is not direct physical loss with regard to

      2   damage of property.     It just isn't, under the case law.

      3         With respect to, you know, plaintiff's second argument

      4   about, you know, the definition of loss in the 10E case, I can

      5   just say that Judge Wilson's decision in the 10E case is

      6   directly on point.

      7         He found that a restaurant, just like a restaurant here,

      8   did not plausibly allege that it suffered direct physical loss

      9   or damage to the property as a result of social distancing

    10    orders stemming from Covid 19.

    11          Judge Wilson rejected the very argument plaintiff is

    12    making now with regard to the word "of" and the word "loss."

    13          Judge Wilson discussed Total Intermodal, upon which

    14    plaintiff relied and held that it was in apposite.

    15          Judge Wilson held that even if the policies covers

    16    permanent disposition of property, in addition to physical

    17    alteration of property, the restaurant didn't allege that it

    18    was permanent dispossessed any property.

    19          Judge Wilson held that the restaurant remained in

    20    possession of all of its dining room, bar, flatware, and all

    21    the accoutrements at all times, just like the plaintiff here.

    22          Moreover, based on the social distancing orders that

    23    plaintiff relies upon, plaintiff could still use its restaurant

    24    for takeout and delivery.

    25          I also want to give the Court some comfort that the 10E




                              UNITED STATES DISTRICT COURT
Case 3:20-cv-06772-FLW-TJB Document 23 Filed 09/18/20 Page 28 of 49 PageID: 717
                                                                                  11


      1   case isn't the only one that shared the same views as this

      2   Court in its tentative ruling.

      3         Another California Court recently came to the same

      4   conclusion, as Judge Wilson, and this Court's tentative.

      5         In Inns By the Sea versus California Mutual Insurance

      6   Company, which is a case out of the Monterrey, California

      7   Superior Court, Case No. 20-CV-001274, a August 6, 2020

      8   decision, the California Superior Court sustained a demurrer

      9   for lost business income based on the failure to satisfy the

    10    direct physical loss of damage to property requirement where

    11    the policyholder suspended its business operations as a result

    12    of social distancing orders related to Covid-19.

    13          If the Court would like me to forward this decision, I'm

    14    happy to.

    15          In addition, we cited in our papers, you know, two other

    16    cases with exact same policy language where Courts found -- you

    17    know, rejected the argument that there was physical loss of

    18    damage to plaintiff's property.       That is the Malaube case out

    19    of Florida, where social distancing orders allegedly limited

    20    access to a restaurant and the Gavrilides case, which also

    21    involved two restaurants, and that case was out of Michigan.

    22          In plaintiff's response to our notice of supplemental

    23    authority, the plaintiffs said the policy language in the

    24    Florida case was different, but it's not.

    25          If you look at page 8 of that decision, it was also direct




                              UNITED STATES DISTRICT COURT
Case 3:20-cv-06772-FLW-TJB Document 23 Filed 09/18/20 Page 29 of 49 PageID: 718
                                                                                   12


      1   physical loss over damage of property.

      2         With respect to plaintiff's third point about, you know,

      3   whether the virus exclusion applies, and the application of the

      4   Efficient Proximate Cause Doctrine, whether that applies or

      5   not, I'm happy to address that if the Court wants, but if the

      6   Court says there is no need to get to that, I don't want to

      7   waste of the Court's time.

      8                 THE COURT:    I don't think you have to at this point.

      9         Let me ask this question, well, two questions:          First of

    10    all, at one point in time I thought there was some discussion

    11    of doing MDLs for these types of cases, but it's my

    12    understanding that the panel said no, but it might entertain

    13    MDLs as to individual insurers.

    14          Is counsel aware of any of that type of discussion?

    15                  MR. KRONENBERG:    It is Chet Kronenberg for the

    16    defendants.

    17          I know that some MDL applications were denied.          I don't

    18    know the specifics.       I wasn't involved in that briefing.      I

    19    just don't want to -- you know, I know generally the topic, but

    20    I don't know the details, so I don't want to speak to it.

    21                  THE COURT:    All right.   Let me ask plaintiff's

    22    counsel, have you heard anything about that subject?

    23                  MS. BOYD:    No, Your Honor, I have not.

    24                  THE COURT:    Then the other question is, is that I

    25    probably will go with my tentative and grant the dismissal.




                              UNITED STATES DISTRICT COURT
Case 3:20-cv-06772-FLW-TJB Document 23 Filed 09/18/20 Page 30 of 49 PageID: 719
                                                                                  13


      1          The question is, do I dismiss with or without prejudice?

      2                MR. KRONENBERG:    Chet Kronenberg for the defendant.

      3          We think it should be with prejudice.

      4          And, you know, the reason is I don't see how plaintiffs

      5   can possibly amend in a way that is not futile, because

      6   plaintiff's theory now is based on loss of use of its premises,

      7   and the Court's view there is that with loss of use, well,

      8   plaintiff didn't allege direct physical loss of her damage to

      9   property.

    10           If plaintiff is going to try to change its theory to

    11    allege some sort of contamination, then indisputably the virus

    12    exclusion applies, so AmGuard's view is the dismissal should be

    13    with prejudice.

    14                 THE COURT:    Let me hear from the plaintiff.

    15                 MS. BOYD:    This is Kathryn Lee Boyd for plaintiff.

    16           Your Honor, we have been thinking about this.

    17           We would ask -- well, two things:       No. 1, there were two

    18    new cases today that were argued by counsel that we would like

    19    an opportunity to at least read and respond to if Your Honor is

    20    so inclined.

    21           As far as -- we would ask that it be without prejudice

    22    now.

    23                 THE COURT:    Okay.

    24                 MS. BOYD:    Again, we do believe these cases are

    25    going to be percolating up to the Appeals Court.




                              UNITED STATES DISTRICT COURT
Case 3:20-cv-06772-FLW-TJB Document 23 Filed 09/18/20 Page 31 of 49 PageID: 720
                                                                                  14


      1                THE COURT:    But that is the thing.      I was thinking

      2   that maybe you wanted to be the first to percolate up there.

      3   Give you some Appellate Court argument time.

      4                MS. BOYD:    Yes.    I just was, you know, of course,

      5   I'm texting with my team on this.       We were thinking about this,

      6   we may.

      7          Your Honor, what I'm asking for is time.        If would you

      8   allow us to respond to the Court --

      9                THE COURT:    Actually, I tell you what I will do, I

    10    will withhold issuing a final ruling.

    11           I will issue a final ruling, and, you know, you guys can

    12    let me know what your views are on that.         So if you can decide

    13    it in a week or ten days, I will put this matter over for a

    14    week or ten days; is that all right?

    15                 MS. BOYD:    That would be perfect.     I really

    16    appreciate that.

    17                 THE COURT:    What I will do, I will put the matter

    18    back on calendar -- do you want a week or two days?

    19                 MS. BOYD:    Next Thursday is fine.

    20                 THE COURT:    Okay, so the 17th?

    21                 MS. BOYD:    Sure.

    22                 THE COURT:    I will put it back for the 17th, and we

    23    will discuss --

    24                 MR. KRONENBERG:      Your Honor, what are we waiting

    25    for?




                              UNITED STATES DISTRICT COURT
Case 3:20-cv-06772-FLW-TJB Document 23 Filed 09/18/20 Page 32 of 49 PageID: 721
                                                                                  15


      1                THE COURT:    She's going to let me know whether or

      2   not she would have no problem with my issuing the dismissal

      3   with prejudice, in which case then the matter would be ripe for

      4   appeal, or whether or not she's going to think about it and

      5   decide that she may want to try to amend the complaint to see

      6   if she can get around the problems that I have raised in the

      7   tentative.

      8                MR. KRONENBERG:    Okay.

      9                THE COURT:    So the 17th at 8:30.     Everybody stay

    10    safe.

    11                 MR. KRONENBERG:    Thank you.

    12                 MS. BOYD:    Thank you, Your Honor.

    13                 (The proceedings concluded at 10:21 a.m.)

    14                                      * * *

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25




                              UNITED STATES DISTRICT COURT
Case 3:20-cv-06772-FLW-TJB Document 23 Filed 09/18/20 Page 33 of 49 PageID: 722
                                                                                  16


      1                     CERTIFICATE OF OFFICIAL REPORTER

      2

      3   COUNTY OF LOS ANGELES      )
                                     )
      4   STATE OF CALIFORNIA        )

      5

      6                I, TERRI A. HOURIGAN, Federal Official Realtime

      7   Court Reporter, in and for the United States District Court for

      8   the Central District of California, do hereby certify that

      9   pursuant to Section 753, Title 28, United States Code that the

    10    foregoing is a true and correct transcript of the

    11    stenographically reported proceedings held in the

    12    above-entitled matter and that the transcript page format is in

    13    conformance with the regulations of the judicial conference of

    14    the United States.

    15

    16    Date:   9/14/2020

    17

    18

    19                                    /s/ TERRI A. HOURIGAN

    20                           TERRI A. HOURIGAN, CSR NO. 3838, RPR, CRR
                                     Federal Official Court Reporter
    21

    22

    23

    24

    25




                              UNITED STATES DISTRICT COURT
Case 3:20-cv-06772-FLW-TJB Document 23 Filed 09/18/20 Page 34 of 49 PageID: 723
                                                                                                                                        1


              /               a.m [1] - 15:6             10:8, 11:14, 13:23          CCRR [1] - 1:22           count [1] - 6:10
                              above-entitled [1] -        arguments [1] - 8:13       Central [1] - 16:8        country [1] - 7:2
   /s [1] - 16:19            16:12                        Attorney [3] - 2:5,        CENTRAL [1] - 1:2         COUNTY [1] - 16:3
                              access [1] - 11:16         2:10, 2:15                  CERTIFICATE [1] -         couple [1] - 6:4
              0               acknowledges [1] -          attributed [2] - 9:20,    16:1                       course [6] - 4:18,
                             7:1                         9:22                        certify [1] - 16:8       6:19, 6:20, 7:6, 7:23,
   001274 [1] - 11:4          active [1] - 7:6            ATTY [12] - 2:4, 2:5,      change [2] - 5:5,        13:24
                              acutrements [1] -          2:6, 2:9, 2:10, 2:11,      13:5                       Court [20] - 3:22,
              1              10:18                       2:14, 2:15, 2:16            Check [2] - 3:6, 3:9     4:23, 8:18, 9:5, 9:6,
                              addition [2] - 10:13,       August [1] - 11:4          Check's [1] - 4:2        10:22, 10:24, 10:25,
   1 [1] - 13:12             11:12                        authority [3] - 7:6,       Checks [1] - 4:24        11:4, 11:5, 11:10,
   10:21 [1] - 15:6           address [6] - 4:1,         7:19, 11:20                 Chet [4] - 3:12, 8:14,   12:2, 12:3, 13:20,
   14th [1] - 1:13           7:4, 8:10, 8:11, 9:11,       aware [1] - 12:11         12:12, 12:23              13:23, 14:2, 16:7,
   17th [3] - 14:14,         12:2                                                    cited [4] - 4:10, 7:7,   16:20
  14:16, 15:2                 ADDRESS [3] - 2:5,                    B               9:5, 11:12                 COURT [21] - 1:1,
   19 [1] - 10:7             2:10, 2:15                                              city [1] - 8:1           1:22, 3:6, 3:11, 3:13,
                              addressing [1] - 7:18       bar [1] - 10:17            CITY [3] - 2:6, 2:11,    3:17, 3:20, 3:24, 8:7,
              2               adopted [1] - 5:23          based [4] - 7:8,          2:16                      12:5, 12:17, 12:20,
                              adopting [1] - 3:23        10:19, 11:6, 13:1           civil [1] - 7:19         13:9, 13:18, 13:21,
    20 [1] - 11:4             agree [2] - 5:18, 6:8       beyond [2] - 4:4, 4:5                               14:3, 14:11, 14:14,
                                                                                     claim [1] - 6:6
    2020 [1] - 11:4           all-risk [2] - 4:4, 5:21    BOYD [13] - 3:9,                                    14:16, 14:19, 15:2
                                                                                     clarified [1] - 4:13
    2020day/date/year         allege [6] - 8:22,         3:16, 3:18, 3:21, 3:25,                               Court's [8] - 4:1,
                                                                                     clause [1] - 6:11
  [1] - 1:13                                             12:19, 13:10, 13:19,                                 5:10, 5:16, 6:3, 9:13,
                             9:22, 10:5, 10:14,                                      Code [1] - 16:9
    213 [3] - 1:24, 2:6,     13:3, 13:6                  13:24, 14:9, 14:13,                                  11:1, 12:4, 13:2
                                                                                     comfort [1] - 10:22
  2:11                        alleged [2] - 9:16,        14:15, 15:5                                           Courts [1] - 11:13
                                                                                     comp [1] - 11:3
    28 [1] - 16:9            9:19                         Boyd [3] - 3:9, 3:18,                                coverage [4] - 7:17,
                                                                                     Company [1] - 8:15
                              allegedly [1] - 11:16      13:10                       compensable [1] -        7:19, 7:20, 9:9
              3               allow [2] - 5:23, 14:2      brief [1] - 7:18          6:7                        covers [1] - 10:12
                              alteration [5] - 4:12,      briefed [2] - 6:19,        complaint [1] - 14:23     Covid [1] - 10:7
   350 [1] - 1:23                                        7:24                                                  Covid-19 [4] - 8:22,
                             4:14, 8:21, 9:8, 10:14                                  completely [1] - 9:11
   3838 [2] - 1:22, 16:20                                 briefing [1] - 12:14                                9:10, 9:17, 11:9
                              amend [2] - 12:25,                                     conceivable [1] -
                             14:23                        business [4] - 7:13,      8:23                       create [1] - 6:20
              4               AmGuard [3] - 3:7,         7:20, 11:6, 11:8            conceptionally [1] -      CRR [1] - 16:20
                             4:8, 8:15                    BY [3] - 2:4, 2:9, 2:14   8:2                        CSR [2] - 1:22, 16:20
   417-case [1] - 9:6
                              AmGuard's [1] - 13:7                                   concern [2] - 4:1,        CV [1] - 11:4
   4311 [1] - 1:23
                              analytically [1] - 6:17               C               5:21
                              ANGELES [4] - 1:14,                                    concluded [1] - 15:6                D
              6              1:23, 3:1, 16:3              calendar [1] - 14:12
                                                                                     conclusion [1] - 11:1
                              anticipated [7] - 4:5,      CALIFORNIA [5] -                                     damage [11] - 4:18,
   6 [2] - 5:16, 11:4                                                                conference [1] -
                             4:9, 4:25, 5:1, 5:7, 5:8    1:2, 1:14, 1:23, 3:1,                                6:6, 7:15, 8:20, 8:24,
                                                                                    16:13
                                                         16:4                                                 9:25, 10:6, 11:7,
                              anticipates [1] - 7:13                                 conformance [1] -
              7               appeal [1] - 14:22
                                                          California [8] - 2:6,                               11:14, 11:23, 13:4
                                                                                    16:13
                                                         2:11, 2:16, 10:25,                                    Date [1] - 16:16
   753 [1] - 16:9             Appeals [1] - 13:20                                    conjunction [1] -
                                                         11:2, 11:3, 11:5, 16:8                                day/date/year [1] -
                              APPEARANCES [1] -                                     4:18
                                                          cannon [2] - 4:19,                                  3:1
              8              2:1                                                     consider [1] - 3:22
                                                         6:21                                                  days [3] - 14:7, 14:8,
                              Appellate [1] - 13:23                                  considered [1] - 6:20
                                                          carrier [3] - 4:5, 5:1,                             14:12
   8 [3] - 5:4, 9:5, 11:22    application [1] -                                      contaminated [1] -
                                                         5:25                                                  decide [2] - 14:7,
   894-2305 [1] - 2:6        11:25                                                  8:22
                                                          Case [1] - 1:7                                      14:23
   894-2849 [1] - 1:24        applications [1] -                                     contamination [2] -
                                                          case [28] - 4:8, 4:12,                               decided [1] - 7:8
   8:30 [1] - 15:2           12:13                                                  9:20, 13:6
                                                         4:25, 5:23, 6:23, 6:25,                               decision [7] - 3:22,
                              applied [1] - 9:7                                      contract [4] - 4:3,
                                                         7:4, 7:6, 7:25, 8:17,                                7:10, 9:4, 10:3, 11:4,
              9               applies [3] - 11:25,
                                                         8:19, 9:8, 9:11, 9:14,
                                                                                    4:24, 6:18, 7:17
                                                                                                              11:10, 11:22
                             12:1, 13:7                                              contravenes [1] -
   9/14/2020 [1] - 16:16                                 9:16, 9:19, 9:25, 10:2,                               declined [1] - 9:7
                              apply [2] - 7:19, 9:7                                 6:21
                                                         10:3, 10:23, 11:3,                                    DEFENDANT [2] -
   90012 [1] - 1:23           apposite [1] - 10:11                                   correct [1] - 16:10
                                                         11:4, 11:15, 11:17,                                  2:8, 2:13
                              appreciate [2] - 8:5,                                  COUNSEL [1] - 2:1
                                                         11:18, 11:21, 14:21                                   defendant [4] - 3:11,
             A               14:10
                                                          cases [5] - 4:9,           counsel [5] - 8:12,
                                                                                                              3:12, 8:15, 12:23
                              argue [2] - 3:17, 7:25                                8:13, 12:11, 12:18,
   A-4 [1] - 5:9                                         11:13, 12:8, 13:13,                                   defendants [1] -
                              argued [1] - 13:13                                    13:13
   A-5 [1] - 5:9                                         13:19                                                12:12
                              argument [4] - 10:1,




                                       UNITED STATES DISTRICT COURT
Case 3:20-cv-06772-FLW-TJB Document 23 Filed 09/18/20 Page 35 of 49 PageID: 724
                                                                                                                                       2

   Defendants [1] - 1:9                 E                frankly [1] - 6:25        instead [1] - 9:23        limited [1] - 11:16
   defense [2] - 8:8,                                    full [1] - 3:23           insurance [3] - 6:11,     limits [1] - 9:1
  8:12                        edicts [1] - 5:5           fully [1] - 7:24         7:14, 9:9                  look [1] - 11:21
   deficient [1] - 12:1       eed [1] - 7:2              futile [1] - 13:1         Insurance [3] - 3:7,      LOS [4] - 1:14, 1:23,
   definition [3] - 5:22,     effect [1] - 6:22                                   8:15, 11:2                3:1, 16:3
  8:17, 10:2                  efficient [1] - 7:23                 G               insured [2] - 4:16,       loss [42] - 4:2, 4:11,
   definitions [2] - 4:11,    ended [1] - 5:4                                     6:12                      4:13, 4:14, 4:16, 5:13,
  4:13                        Ends [1] - 11:2            Gabruitis [1] - 11:17     insureds [1] - 8:25      5:14, 5:18, 6:5, 6:8,
   DEFT [9] - 1:8, 2:9,       entertain [1] - 12:9       generally [1] - 12:15     insurers [1] - 12:10     6:10, 6:12, 6:13, 6:14,
  2:10, 2:11, 2:14, 2:15,     entitled [1] - 16:12       GEORGE [1] - 1:3          Intermoto [1] - 7:10     6:18, 7:9, 7:11, 7:15,
  2:16                        especially [1] - 4:17      given [4] - 4:20,         Intermotot [1] - 5:23    8:17, 8:20, 8:23, 9:18,
   delivery [1] - 10:21       establish [1] - 8:19      5:21, 6:22, 7:2            interpretation [4] -     9:20, 9:22, 9:23, 9:24,
   demurrer [1] - 11:5        evacuation [2] -           government [3] -         4:2, 4:19, 4:24, 6:21     10:2, 10:6, 10:9, 11:5,
   denied [1] - 12:13        5:11, 5:14                 5:4, 5:17, 8:3             interruption [1] -       11:7, 11:14, 11:22,
   details [1] - 12:16        every-day [1] - 6:22       grant [1] - 12:21        7:13                      13:1, 13:3
   dicta [1] - 7:11           exact [1] - 11:13          guys [1] - 14:6           intertwined [1] - 8:2     lost [3] - 5:19, 6:13,
   different [2] - 8:3,       excluded [1] - 5:6                                   involved [2] - 11:17,    6:15
  11:21                       exclusion [6] - 5:6,                 H              12:14
   dining [4] - 5:19,        8:9, 9:15, 9:21, 11:25,                               issued [1] - 3:14                   M
  6:14, 6:16, 10:17          13:7                        hall [1] - 6:16           issues [1] - 7:1
   direct [11] - 5:13,                                   happy [2] - 11:11,        issuing [3] - 14:4,       mandatory [1] - 5:11
                              expand [1] - 4:4
  5:14, 6:5, 8:20, 8:23,                                12:2                      14:5, 14:20                matter [5] - 3:6, 14:7,
                              external [1] - 9:1
  9:17, 9:24, 10:5, 11:6,                                hear [3] - 3:10, 8:7,                              14:11, 14:21, 16:12
                                                        13:9                                                 MDL [1] - 12:13
  11:22, 13:3                           F                                                    J               MDLs [2] - 12:8, 12:9
   directly [1] - 10:3                                   heard [3] - 3:19, 8:6,
   disagree [1] - 6:17        facility [1] - 6:14       12:18                      Judge [2] - 10:3,         mean [1] - 8:17
   discuss [2] - 9:4,         fact [3] - 4:17, 4:25,     held [5] - 9:6, 10:11,   11:1                       meaning [2] - 4:2,
  14:17                      9:12                       10:12, 10:16, 16:11        judge [4] - 10:8,        4:20
   discussed [2] - 7:22,      factor [1] - 9:1           hereby [1] - 16:8        10:10, 10:12, 10:16        means [1] - 7:14
  10:10                       failure [1] - 11:6         Honor [12] - 3:18,        JUDGE [1] - 1:3           meant [1] - 4:16
   discusses [1] - 8:18       far [1] - 13:16           3:25, 4:19, 4:22, 6:19,    judicial [1] - 16:13      Michigan [1] - 11:18
   discussing [1] - 5:16      Federal [3] - 9:6,        7:1, 8:5, 12:19, 13:11,                              might [1] - 12:9
   discussion [3] - 6:4,     16:6, 16:20                13:14, 14:1, 15:5                    K               minute [1] - 9:4
  12:7, 12:11                 FEDERAL [1] - 1:22         HONORABLE [1] -                                     Missouri [2] - 9:7
   dismiss [3] - 3:13,        felt [1] - 4:23           1:3                        Kathryn [3] - 3:9,        Monterrey [1] - 11:3
  9:8, 12:22                  few [1] - 3:19             horribles [1] - 5:24     3:18, 13:10                moreover [1] - 10:19
   dismissal [3] -            filed [1] - 7:5            HOURIGAN [4] -            KRONENBERG [8] -          motion [2] - 3:13, 9:8
  12:21, 13:7, 14:20          final [3] - 7:22, 14:4,   1:22, 16:6, 16:19,        3:12, 3:15, 8:14,          Moto [1] - 10:10
   disposition [1] -         14:5                       16:20                     12:12, 12:23, 14:18,       MR [8] - 3:12, 3:15,
  10:13                                                  hours [1] - 5:5          15:1, 15:4                8:14, 12:12, 12:23,
                              fine [1] - 14:13
   dispossessed [1] -                                    hypotheticals [2] -       Kronenberg [4] -         14:18, 15:1, 15:4
                              fire [1] - 6:15
  10:15                                                 4:23, 5:3                 3:12, 8:14, 12:12,         MS [13] - 3:9, 3:16,
                              FIRM [3] - 2:4, 2:9,
   dispossession [2] -                                                            12:23                     3:18, 3:21, 3:25,
                             2:14
  4:3, 5:20                   first [7] - 3:25, 4:8,                I                                       12:19, 13:10, 13:19,
   distancing [4] - 10:6,    6:2, 6:15, 8:16, 12:6,                                          L              13:24, 14:9, 14:13,
                                                         improperly [1] - 4:4                               14:15, 15:5
  10:19, 11:9, 11:16         13:22
                                                         inclined [1] - 13:15      language [2] - 11:13,     must [1] - 8:20
   distinguishable [1] -      FIRST [1] - 1:23
                                                         including [2] - 4:11,    11:20                      Mutual [1] - 11:2
  9:12                        flat [1] - 10:17
                                                        4:12                       last [1] - 8:8            Myrube [1] - 11:15
   District [2] - 16:7,       Florida [2] - 11:16,
                                                         income [4] - 7:20,        law [6] - 4:12, 5:6,
  16:8                       11:21
                                                        9:20, 9:22, 11:6          8:18, 8:19, 9:7, 9:25
   DISTRICT [3] - 1:1,        Footnote [2] - 5:16,
                                                                                   Law [3] - 2:5, 2:10,
                                                                                                                       N
  1:2, 1:3                                               inconceivable [1] -
                             9:5
                                                        4:20                      2:15                       nature [1] - 7:16
   district [1] - 6:24        FOR [3] - 2:3, 2:8,
                                                         indicated [1] - 8:9       least [1] - 13:14         necessary [1] - 7:10
   DIVISION [1] - 1:2        2:13
                                                         indirect [1] - 5:15       Lee [2] - 3:9, 13:10      need [2] - 8:10, 12:3
   doctrine [2] - 7:23,       foregoing [1] - 16:10
                                                         indisputably [1] -        light [2] - 4:9, 4:17     new [1] - 13:13
  12:1                        format [1] - 16:12
                                                        13:6                       likened [1] - 6:6         Next [1] - 14:13
   down [2] - 8:1, 8:4        forth [1] - 4:22
                                                         individual [1] - 12:9     likening [1] - 6:17       NO [2] - 1:22, 16:20
                              forward [3] - 4:15,
                                                         inexplicably [1] - 8:1    limitations [2] - 5:9,    notice [2] - 7:5,
                             5:22, 11:10
                                                         infected [1] - 9:17      5:17                      11:19




                                       UNITED STATES DISTRICT COURT
Case 3:20-cv-06772-FLW-TJB Document 23 Filed 09/18/20 Page 36 of 49 PageID: 725
                                                                                                                                         3

   number [1] - 11:4        9:24, 10:5, 10:13,          8:25, 9:18, 9:20, 9:25,    respond [2] - 13:14,        sound [1] - 6:10
                            11:7, 11:14, 11:22,         10:6, 10:13, 10:14,       14:2                         sounds [1] - 6:12
             O              13:3                        10:15, 11:7, 11:15,        responders [1] -            specific [1] - 5:2
                             PLAINTIFF [2] - 1:5,       11:23, 13:4               6:15                         specifically [2] - 4:8,
   occupancy [1] - 5:5      2:3                          provide [1] - 5:1         response [3] - 7:5,       9:13
   OF [6] - 1:2, 1:12,       plaintiff [15] - 3:8,       proximate [2] - 7:23,    8:12, 11:19                  specifics [1] - 12:14
  2:1, 16:1, 16:3, 16:4     3:10, 3:19, 4:15, 8:21,     12:1                       responses [1] - 8:8         standard [1] - 4:16
   Official [2] - 16:6,     9:21, 10:8, 10:11,           pursuant [1] - 16:9       responsible [2] -           STATE [1] - 16:4
  16:20                     10:18, 10:20, 13:3,          put [5] - 4:15, 5:22,    5:25, 8:25                   state [1] - 8:1
   OFFICIAL [2] - 1:22,     13:5, 13:9, 13:10           14:7, 14:11, 14:16         restaurant [6] - 10:4,      STATES [1] - 1:1
  16:1                       Plaintiff [1] - 1:6                                  10:14, 10:16, 10:20,         states [1] - 8:3
   one [7] - 5:3, 5:9,       plaintiff's [12] - 5:18,              Q              11:17                        States [3] - 16:7,
  5:22, 7:22, 8:9, 10:23,   8:13, 8:16, 8:24, 9:16,                                restaurants [3] - 5:5,    16:9, 16:14
  12:7                      9:24, 10:1, 11:15,           questions [1] - 12:6     8:4, 11:18                   stay [1] - 15:2
   oOo [1] - 3:3            11:19, 11:24, 12:17,         quite [1] - 6:25          restoration [1] - 7:14      stemming [2] - 9:9,
   open [1] - 5:4           13:1                                                   result [2] - 10:6, 11:8   10:7
   open-ended [1] - 5:4      plaintiffs [3] - 9:23,                R               ripe [1] - 14:21            stenographically [1]
   operations [2] - 9:2,    11:20, 12:25                                           risk [2] - 4:4, 5:21      - 16:11
  11:8                       Plan [4] - 3:6, 3:9,        raised [2] - 8:13,        ROOM [1] - 1:23             still [2] - 7:19, 10:20
   opportunity [2] - 8:6,   4:1, 4:23                   14:24                      room [1] - 10:17            STREET [1] - 1:23
  13:14                      plausibly [1] - 10:5        read [1] - 13:14          RPR [1] - 16:20             Studio [1] - 9:5
   option [1] - 8:3          PLF [6] - 2:4, 2:4,         reading [1] - 6:18        ruling [5] - 8:19,          subject [1] - 12:18
   order [1] - 10:19        2:5, 2:6                     really [4] - 4:7, 6:3,   9:13, 10:24, 14:4,           submit [1] - 5:25
   orders [6] - 5:11,        point [13] - 3:25, 6:2,    7:9, 14:9                 14:5                         suffered [2] - 9:17,
  5:14, 8:1, 10:7, 11:9,    6:3, 7:18, 7:21, 7:22,       Realtime [1] - 16:6
                                                                                                             10:5
  11:16                     8:10, 8:16, 9:4, 10:4,       reason [1] - 12:24
                                                         reasonable [2] -
                                                                                             S                 SUITE [3] - 2:5, 2:10,
   ordinance [1] - 5:6      11:24, 12:5, 12:7                                                                2:15
   ordinary [1] - 6:12       points [4] - 3:19, 4:7,    4:16, 6:12                 safe [1] - 15:3             Superior [2] - 11:3,
                            8:5, 8:8                     recently [1] - 10:25      safeguards [1] - 5:11     11:5
             P               policies [2] - 5:1,         reconsider [1] - 3:22     satisfy [1] - 11:6          supplemental [2] -
                            10:12                        reduces [1] - 9:2         scenario [4] - 4:9,       7:5, 11:19
   page [3] - 5:4, 11:21,    policy [10] - 4:4, 5:6,     referring [1] - 5:4      5:3, 5:8, 5:10               surplus [1] - 6:20
  16:12                     5:9, 5:11, 5:22, 7:12,       regard [2] - 9:24,        Sea [1] - 11:2              suspended [1] - 11:8
   pages [1] - 6:4          8:17, 11:13, 11:20          10:9                       second [2] - 6:3,           sustained [1] - 11:5
   pandemic [2] - 7:3,       policyholder [4] -          regarding [3] - 3:21,    10:1
  8:4                       9:9, 9:16, 9:19, 11:8       5:4, 5:10                  Section [1] - 16:9
   panel [1] - 12:9          policyholder's [2] -        regardless [1] - 8:4
                                                                                                                         T
                                                                                   see [2] - 12:25, 14:23
   papers [1] - 11:12       9:1, 9:2                     regulations [1] -         sense [3] - 6:11,          t-eed [1] - 7:2
   parade [1] - 5:24         popular [1] - 6:12         16:13                     6:13, 7:12                  table [1] - 5:17
   particular [3] - 7:12,    possession [1] -            rejected [2] - 10:8,      separate [2] - 4:2,        takeout [1] - 10:21
  7:16, 7:17                10:17                       11:14                     4:20                        tangible [3] - 4:11,
   pattern [1] - 9:12        possibly [1] - 12:25        related [1] - 11:9        September [1] - 1:13      4:14, 8:21
   payment [1] - 7:13        precedent [1] - 4:6         relied [1] - 10:11        series [1] - 4:22          team [1] - 13:25
   people [1] - 5:17         prejudice [5] - 12:22,      relies [1] - 10:20        set [1] - 8:18             temporary [1] - 7:15
   per [1] - 5:17           12:24, 13:8, 13:16,          relying [1] - 9:23        sets [1] - 4:22            ten [2] - 14:7, 14:8
   perceive [1] - 6:4       14:21                        remained [1] - 10:16      shared [1] - 10:23         Ten [5] - 6:23, 7:4,
   percolate [1] - 13:22     premises [7] - 5:19,        reported [1] - 16:11      shows [1] - 9:12          10:2, 10:3, 10:22
   percolating [1] -        8:22, 8:24, 9:1, 9:17,       REPORTER [2] -            shut [1] - 8:4             tentative [18] - 3:14,
  13:20                     9:23, 13:2                  1:22, 16:1                 side [1] - 7:24           3:21, 4:10, 4:22, 5:3,
   perfect [1] - 14:9        presume [1] - 3:14          Reporter [2] - 16:7,      sides [1] - 3:14          5:10, 5:16, 6:3, 7:1,
   perhaps [1] - 3:22        previous [1] - 4:9         16:20                      situation [1] - 6:9       7:7, 7:19, 7:23, 8:19,
   period [1] - 7:14         problem [1] - 14:20         REPORTER'S [1] -          situations [2] - 5:12,    9:13, 10:24, 11:1,
   permanent [6] -           problems [1] - 14:24       1:12                      5:24                       12:21, 14:25
  4:14, 7:9, 7:11, 7:15,     proceeding [1] -            represent [1] - 8:14      snow [1] - 5:9             TERRI [4] - 1:22,
  10:13, 10:15              1:12                         require [1] - 5:12        snowstorm [1] - 5:8       16:6, 16:19, 16:20
   phrase [1] - 8:18         proceedings [2] -           required [1] - 7:11       social [4] - 10:6,         texting [1] - 13:25
   physical [20] - 4:2,     15:6, 16:11                  requirement [2] -        10:19, 11:9, 11:16          THE [22] - 2:3, 2:8,
  4:11, 4:13, 4:16, 5:12,    profitability [1] - 9:3    9:8, 11:7                  sort [5] - 5:4, 5:23,     2:13, 3:6, 3:11, 3:13,
  5:14, 6:5, 6:18, 8:17,     property [17] - 4:3,        respect [3] - 8:16,      6:3, 6:11, 13:6            3:17, 3:20, 3:24, 8:7,
  8:20, 8:23, 9:7, 9:18,    5:15, 6:13, 8:20, 8:21,     10:1, 11:24                sought [1] - 9:9          12:5, 12:17, 12:20,




                                      UNITED STATES DISTRICT COURT
Case 3:20-cv-06772-FLW-TJB Document 23 Filed 09/18/20 Page 37 of 49 PageID: 726
                                                                            4

  13:9, 13:18, 13:21,
                                        W
  14:3, 14:11, 14:14,
  14:16, 14:19, 15:2          waiting [1] - 14:18
   theory [2] - 13:1,         wants [1] - 12:2
  13:5                        waste [1] - 12:3
   therefore [1] - 8:23       watch [1] - 6:13
   thinking [4] - 13:11,      wear [1] - 10:17
  13:21, 13:22, 13:25         week [3] - 14:7, 14:8,
   third [2] - 7:18, 11:24   14:12
   Thursday [1] - 14:13       WEST [1] - 1:23
   TIME [2] - 1:13, 3:2       WESTERN [1] - 1:2
   Title [1] - 16:9           Wilson [5] - 10:8,
   today [1] - 13:13         10:10, 10:12, 10:16,
   together [1] - 4:21       11:1
   topic [1] - 12:15          Wilson's [1] - 10:3
   total [2] - 5:23, 7:9      withhold [2] - 14:4,
   Total [1] - 10:10         14:5
   transcript [2] -           word [11] - 6:5, 6:6,
  16:10, 16:12               6:8, 6:13, 6:18, 6:20,
   TRANSCRIPT [1] -          6:21, 6:23, 10:9
  1:12                        words [1] - 9:19
   treatises [1] - 8:19       wrongly [1] - 7:8
   triggering [5] - 6:6,      WU [1] - 1:3
  6:8, 6:11, 6:19
   troubling [1] - 6:1                   X
   true [1] - 16:10
   try [2] - 13:5, 14:23      XXX [3] - 2:11, 2:16
   two [8] - 4:7, 5:3,        XXX-XXXX [2] - 2:11,
  11:12, 11:18, 12:6,        2:16
  13:12, 14:12                XXXX [2] - 2:11, 2:16
   Type [1] - 1:12
   type [1] - 12:11                      Z
   types [2] - 5:12, 12:8
                              ZIP [3] - 2:6, 2:11,
                             2:16
             U
   U.S [1] - 1:3
   unanticipated [1] -
  5:24
   under [4] - 4:18,
  4:23, 8:19, 9:25
   United [3] - 16:7,
  16:9, 16:14
   UNITED [1] - 1:1
   unlike [1] - 9:14
   up [4] - 6:24, 7:2,
  13:20, 13:22

             V
   versus [2] - 3:7, 11:2
   view [2] - 13:2, 13:7
   views [2] - 10:23,
  14:6
   virus [7] - 7:25, 8:9,
  9:14, 9:21, 9:22,
  11:25, 13:6
   vs [1] - 1:7




                                       UNITED STATES DISTRICT COURT
Case 3:20-cv-06772-FLW-TJB Document 23 Filed 09/18/20 Page 38 of 49 PageID: 727




                               Exhibit B
Case 3:20-cv-06772-FLW-TJB
         Case 2:20-cv-00999-DSC
                             Document
                                 Document
                                      23 Filed
                                          22 Filed
                                               09/18/20
                                                    09/09/20
                                                         Page Page
                                                              39 of 149ofPageID:
                                                                          1      728


                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 UMAMI PITTSBURGH, LLC d/b/a/                 )
 UMAMI,                                       )
                                              )
                Plaintiff,                    )
                                              )
        v.                                    )      2:20cv999
                                              )      Electronic Filing
 MOTORISTS COMMERCIAL                         )
 MUTUAL INSURANCE COMPANY,                    )
                                              )
                Defendant.                    )

                                      ORDER OF COURT

        AND NOW, this 9th day of September, 2020, upon consideration of the Motion for

 Reconsideration and Amendment of Remand Order (Document No. 18) filed on behalf of

 Defendant, Motorists Commercial Mutual Insurance Company, and Plaintiff’s response thereto,

 the Clerk of Court having sent a certified copy of the Remand Order to the Court of Common

 Pleas of Allegheny County, Pennsylvania on September 1, 2020,

        IT IS HEREBY ORDERED that the Motion is GRANTED, and this Court’s Order dated

 August 26, 2020, (Document No. 17) is amended as follows:

        1.      The Order of Remand and the service of such Order on the Prothonotary of the

 Court of Common Pleas of Allegheny County does not divest this Court of jurisdiction; and

        2.      Jurisdiction over this matter remains with this Court pending any appeal of such

 Order to the United States Court of Appeals for the Third Circuit.


                                              s/ DAVID STEWART CERCONE
                                              David Stewart Cercone
                                              Senior United States District Judge
 cc:    James C. Haggerty, Esquire
        John P. Goodrich, Esquire
        Jonathan Shub, Esquire
        Scott B. Cooper, Esquire
        Matthew A. Meyers, Esquire

        (Via CM/ECF Electronic Mail)
Case 3:20-cv-06772-FLW-TJB Document 23 Filed 09/18/20 Page 40 of 49 PageID: 729




                               Exhibit C
Case 3:20-cv-06772-FLW-TJB
         Case 2:20-cv-00787-NBF
                             Document
                                 Document
                                      23 Filed
                                          20 Filed
                                               09/18/20
                                                    08/28/20
                                                         PagePage
                                                             41 of 149ofPageID:
                                                                         4      730




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

  DIANOIA’S EATERY, LLC d/b/a
  DIANOIA’S and PIZZERIA DAVIDE,
                                                   Civil Action No. 2:20-cv-00787-NBF
                 Plaintiff,
                                                   Hon. Nora Barry Fischer
         v.

  MOTORISTS MUTUAL INSURANCE
  COMPANY,

                 Defendant.


    MOTION FOR RECONSIDERATION AND AMENDMENT OF REMAND ORDER

        NOW,     comes Defendant,       Motorists Commercial Mutual Insurance Company

 (“Motorists”), by and through its attorneys, BURNS WHITE LLC, and files this Motion for

 Reconsideration and Amendment of Remand Order.

        1.      The instant matter relates to Plaintiff’s claim for insurance coverage for damage

 and loss allegedly caused by the COVID-19 virus, pandemic, and related governmental orders.

 (See Compl. [Doc. 1-1], generally.)

        2.      Plaintiff filed its action in the Court of Common Pleas of Allegheny County, and

 Motorists Removed the action to this Court based on the Court’s diversity jurisdiction. (See

 Compl. [Doc. 1-1], generally; Notice of Removal [Doc. 1], generally.)

        3.      Plaintiff has conceded diversity and has not challenged the amount in controversy.

 (See Mot. to Remand [Doc. 8] ¶ 4, generally.)

        4.      By its Motion to Remand, Plaintiff sought to have this Court decline to exercise its

 jurisdiction, arguing that the Court’s jurisdiction is discretionary. (See Mot. to Remand [Doc. 8]

 ¶¶ 28-33.)
Case 3:20-cv-06772-FLW-TJB
         Case 2:20-cv-00787-NBF
                             Document
                                 Document
                                      23 Filed
                                          20 Filed
                                               09/18/20
                                                    08/28/20
                                                         PagePage
                                                             42 of 249ofPageID:
                                                                         4      731




          5.    On August 27, 2020, by its Remand Order, the Court granted Plaintiff’s Motion to

 Remand, declining to exercise its jurisdiction pursuant to the Declaratory Judgment Act (“DJA”).

 (See Order, Aug. 27, 2020 [Doc. 19], pp. 1-2.)

          6.    In doing so, the Court remanded the action to the Court of Common Pleas of

 Allegheny County, and ordered the Clerk of Courts to close the case and serve a certified copy of

 the Court’s Order on the Prothonotary. (Id., p. 2.)

          7.    Motorists submits that in so doing the Court has prematurely ordered the remand

 and closing of the federal court action, inconsistent with the continuing jurisdiction of the federal

 courts and Motorists’ right to appeal, irrespective of the status of any certified order to the Court

 of Common Pleas of Allegheny County.

          8.    The Court’s Remand Order predicated on the declination of discretionary

 jurisdiction is appealable to the Third Circuit. Reifer v. Westport Ins. Corp., 751 F.3d 129 (3d Cir.

 2014).

          9.    For the reasons more fully set forth in Motorists’ Brief, which is incorporated herein

 by reference, neither the Remand Order predicated on the declination of discretionary jurisdiction

 (to which 28 U.S.C. § 1447(d) is inapplicable), nor the mailing of the remand order divests the

 district court of jurisdiction. See Reifer, supra, Quackenbush v. Allstate Insurance Co., 517 U.S.

 706, 713–15, 116 S.Ct. 1712, 135 L.Ed.2d 1 (1996), In re U.S. Healthcare, 159 F.3d 142, 146 (3d

 Cir.1998), Rarick v. Federated Service Insurance Company, 2:13-cv-03286 (Order, March 4,

 2016) (Order and Docket Excerpt attached hereto at Exhibits 1 & 2), Hudson United Bank v.

 LiTenda Mortg. Corp., 142 F.3d 151, 158 (3d Cir. 1998), J.O. v. Alton Community Unit Sch. Dist.

 11, 909 F.2d 267, 273–274 (7th Cir.1990).
Case 3:20-cv-06772-FLW-TJB
         Case 2:20-cv-00787-NBF
                             Document
                                 Document
                                      23 Filed
                                          20 Filed
                                               09/18/20
                                                    08/28/20
                                                         PagePage
                                                             43 of 349ofPageID:
                                                                         4      732




        WHEREFORE, where the Court’s Remand Order remains subject to appeal to the Third

 Circuit, § 1447(d) is inapplicable, and the Court retains jurisdiction following the entry of a remand

 order founded on discretionary jurisdiction pursuant to the DJA, Motorists respectfully requests

 that the Court amend its order and/or enter an Order consistent with Motorists proposed order

 directing the Clerk of Courts to refrain from remanding this matter and sending the Remand Order

 to the Allegheny County Prothonotary and clarifying that jurisdiction remains with the district

 court pending appeal.

                                                       Respectfully submitted,

                                                       BURNS WHITE LLC

                                                  By: /s/ Matthew A. Meyers
                                                      Matthew A. Meyers (PA I.D. 202838)
                                                      E-mail: mameyers@burnswhite.com
                                                      Robert E. Dapper, Jr. (PA I.D. 46378)
                                                      E-mail: redapper@burnswhite.com
                                                      Taylor M. Davis (PA I.D. 327312)
                                                      E-mail: tmdavis@burnswhite.com
                                                      Burns White Center
                                                      48 26th Street
                                                      Pittsburgh, PA 15222
                                                      (412) 995-3281 – Direct
                                                      (412) 995-3300 – Fax
                                                      Attorneys for Defendant, Motorists
                                                      Commercial Mutual Insurance Company
Case 3:20-cv-06772-FLW-TJB
         Case 2:20-cv-00787-NBF
                             Document
                                 Document
                                      23 Filed
                                          20 Filed
                                               09/18/20
                                                    08/28/20
                                                         PagePage
                                                             44 of 449ofPageID:
                                                                         4      733



                                  CERTIFICATE OF SERVICE

       The undersigned does hereby certify that on August 28, 2020, the within MOTION FOR

RECONSIDERATION AND AMENDMENT OF REMAND ORDER was filed electronically and

will be served upon all counsel via the Court’s ECF System. The Parties may access this filing through

the Court’s system.


    JAMES C. HAGGERTY, Esquire                            SCOTT B. COOPER, Esquire
      jhaggerty@hgsklawyers.com                           scooper@schmidtkramer.com
 HAGGERTY, GOLDBERG, SCHLEIFER &                           SCHMIDT KRAMER, P.C.
          KUPERSMITH, P.C.                                      209 State Street
     1835 Market Street, Suite 2700                          Harrisburg, PA 17101
         Philadelphia, PA 19103

      JOHN P. GOODRICH, Esquire                           JONATHAN SHUB, Esquire
          jack@goodrichpc.com                               jshub@shublawyers.com
     LAUREN R. NICHOLS, Esquire                                SHUB LAW, LLC
         lauren@goodrichpc.com                          134 Kings Highway E., 2nd Floor
    GOODRICH and ASSOCIATES, P.C.                            Haddonfield, NJ 08033
       429 Fourth Avenue, Suite 900
           Pittsburgh, PA 15219

                                        Attorneys for Plaintiff



                                                    /s/ Matthew A. Meyers
                                                    Matthew A. Meyers
Case 3:20-cv-06772-FLW-TJB Document 23 Filed 09/18/20 Page 45 of 49 PageID: 734




                               Exhibit D
  Case 3:20-cv-06772-FLW-TJB Document 23 Filed 09/18/20 Page 46 of 49 PageID: 735
Cafe Patachou at Clay Terrace, LLC v. Citizens Insurance..., Slip Copy (2020)


                                                              to this court based on diversity jurisdiction regarding which
                                                              Plaintiff has sought a remand. For the reasons detailed below,
                 2020 WL 4592718
                                                              we DENY Plaintiffs’ Motion to Remand.
   Only the Westlaw citation is currently available.
          United States District Court, S.D.
           Indiana, Indianapolis Division.
                                                                                  Factual Background
    CAFE PATACHOU AT CLAY TERRACE, LLC,
  Monon Holding, LLC, Napolese at 30 South, LLC,              As the seriousness of the COVID-19 pandemic became
   Napolese of Keystone Crossing, LLC, Napolese,              increasingly apparent in March 2020, Indiana Governor Eric
  LLC, Patachou, Inc., Patachou at 49th and Penn,             Holcomb issued a series of executive orders with the goal of
   LLC, Patachou at Hazel Dell, LLC, Patachou on              slowing the spread of the virus. Id. ¶¶ 26-30. Pursuant to that
                                                              governmental strategy, on March 16, 2020, Gov. Holcomb
   the Park, LLC, Patachou Provisions, LLC, Petite
                                                              issued Executive Order 20-04, which temporarily closed
  Chou at Broad Ripple, LLC, Public Greens CHQ,
                                                              all restaurants, bars, and nightclubs to in-person patrons,
  LLC, Public Greens Fashion Mall, LLC, Plaintiffs,
                                                              but allowed them to provide take-out and delivery services
                         v.                                   to their customers. Id. ¶ 26. A week later, on March 23,
        CITIZENS INSURANCE COMPANY                            2020, Executive Order 20-08 ordered all individuals living
              OF AMERICA, Defendant.                          in Indiana to stay at home through at least April 6, 2020, 1
                                                              with limited exceptions. Id. ¶ 28. Under this stay at home
               No. 1:20-cv-01462-SEB-DLP
                                                              order, restaurants were permitted to continue to provide take-
                            |
                                                              out and delivery services, but food sold under this exemption
                    Signed 08/11/2020
                                                              could not be eaten at the site “due to the virus's propensity to
Attorneys and Law Firms                                       physically impact surfaces and personal property.” Id. ¶ 28.

Christopher Edward Kozak, George M. Plews, Gregory M.         Patachou operates twelve restaurants in Carmel and
Gotwald, Ryan Taylor Leagre, Plews Shadley Racher &
                                                              Indianapolis, 2 and was required to close eleven of them
Braun LLP, Indianapolis, IN, for Plaintiffs.
                                                              during the week following issuance of Executive Order 20-04.
Todd Stewart Schenk, Tressler Soderstrom Maloney &            Id. ¶¶ 18, 27. Patachou is insured by Citizens under a
Priess, William K. McVisk, Tressler LLP, Chicago, IL, for     commercial property policy, and takes the view that “the
Defendant.                                                    policy provides coverage for the losses suffered by Patachou
                                                              when it was forced to close its restaurants, including the
                                                              loss of ‘Business Income’ sustained due to the necessary
                                                              ‘suspension’ of Patachou's ‘operations.’ ” Id. ¶¶ 31-32.
           ORDER DENYING PLAINTIFFS’
                                                              Specifically, Patachou maintains that its losses are covered
              MOTION TO REMAND
                                                              by the Business Income and Extra Expenses Coverage Form
SARAH EVANS BARKER, JUDGE                                     portion of the Policy, which provides:

 *1 This cause is before the Court on Plaintiffs' Motion to
Remand [Docket No. 11], filed on June 19, 2020. Plaintiffs,                We will pay for the actual loss of
collectively referred to as “Patachou,” are the owners                     Business Income you sustain due
and operators of twelve restaurants based in Carmel and                    to the necessary “suspension” of
Indianapolis, Indiana. Compl. ¶¶ 2-14. Patachou has brought                your “operations” during the “period
a declaratory judgment action, originally filed in Marion                  of restoration”. The “suspension”
Commercial Court (Indiana) against Defendant, Citizens                     must be caused by direct physical
Insurance Company of America (“Citizens”), seeking “a                      loss of or damage to property at
judgment declaring the scope of Citizens’ obligation to pay                “premises” which are described in the
Patachou's losses under a commercial property insurance                    Declarations. The loss or damage must
policy related to the novel coronavirus and COVID-19
pandemic.” Id. ¶ 1. Citizens subsequently removed the case


              © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                          1
  Case 3:20-cv-06772-FLW-TJB Document 23 Filed 09/18/20 Page 47 of 49 PageID: 736
Cafe Patachou at Clay Terrace, LLC v. Citizens Insurance..., Slip Copy (2020)


            be caused by or result from a Covered                 acknowledges as much when it does not contest that the
            Cause of Loss.                                        requirements for diversity jurisdiction are met. Complete
                                                                  diversity among the parties coupled with the amount in
                                                                  controversy which exceeds $75,000 exclusive of interests and
Id. ¶ 38. On March 20, 2020, Patachou submitted a claim for       costs have been established.
loss under the insurance policy, but Citizens has denied the
claim. Id. ¶¶ 34-35.                                              Patachou nonetheless seeks a remand of the case arguing
                                                                  that the questions presented involve important matters of
 *2 Patachou subsequently initiated this lawsuit in Marion        state law and that the Declaratory Judgment Act (“DJA”)
Commercial Court (Indiana) seeking declaratory relief             gives the court discretion to decline to hear such a case
pursuant to Indiana Code § 34-14-1-1 and Rule 57 of the           even where the court otherwise would have a “virtually
Indiana Rules of Trial Procedure. Id. ¶ 42. Citizens, a           unflagging obligation ... to exercise the jurisdiction given [to
Michigan corporation, id. ¶ 15, timely removed the lawsuit        it].” Colo. River Water Conservation Dist. v. United States,
to this court based on diversity jurisdiction under         28    424 U.S. 800, 817 (1976). Citizens responds by noting that
U.S.C. § 1332. Patachou does not contest that the Parties are     there is no parallel state court action; therefore, it would be
citizens of different states or that the amount in controversy    improper for the Court not to exercise jurisdiction. Citizens
exceeds $75,000 exclusive of interests and costs. See Pls.’ Br.   also argues that while some of the factual circumstances in
Supp. Mot. Remand. Nevertheless, Patachou filed a Motion to       this case are novel, the legal issues presented are not. We
Remand contending that this court should decline to exercise      agree with Citizens's assertions and therefore deny Patachou's
                                                                  motion to remand.
jurisdiction under the Declaratory Judgment Act,           28
U.S.C. § 2201 et seq. (“DJA”), pursuant to its discretionary
                                                                  The DJA invests district courts with discretion to declare the
powers on the grounds that this case presents novel state-law
issues more appropriately addressed and resolved by a state       rights of litigants. See 28 U.S.C. § 2201(a);    Medical
tribunal. We address this contention below.                       Assur. Co. v. Hellman, 610 F.3d 371, 377-78 (7th Cir.
                                                                  2010). Discretion also exists under the DJA according to
                                                                  which a district court may decline to hear certain cases.

                       Legal Analysis                                Hellman, 610 F.3d at 379. In this context, “the normal
                                                                  principle that federal courts should adjudicate claims within
I. Standard of Review                                             their jurisdiction yields to considerations of practicality and
The federal removal statute, 28 U.S.C. § 1441(a), “permits        wise judicial administration.”  Wilton v. Seven Falls Co.,
a defendant to remove a civil action from state court when        515 U.S. 277, 288 (1995). However, “[a]lthough district
a district court has original jurisdiction over the action.”      courts enjoy some discretion over requests for declaratory
Micrometl Corp. v. Tranzact Techs., Inc., 656 F.3d 467, 470
                                                                  judgments, that discretion is not unlimited.” Hellman, 610
(7th Cir. 2011). “Courts should interpret the removal statute
                                                                  F.3d at 373. “[I]f the declaratory judgment will clarify and
narrowly and presume that the plaintiff may choose his or her
                                                                  settle the disputed legal relationships and afford relief from
forum.”      Doe v. Allied-Signal, Inc., 985 F.2d 908, 911 (7th   the uncertainty and controversy that created the issues, it is
Cir. 1993) (citations omitted). Therefore, in deciding whether
                                                                  usually resolved rather than dismissed.” NUCOR Corp. v.
to remand a case, courts “must resolve any doubts about
                                                                  Aceros Y Maquilas de Occidente, S.A. de C.V., 28 F.3d 572,
jurisdiction in favor of remand.” D.C. v. Abbot Labs. Inc., 323
                                                                  578 (7th Cir. 1994) (citation omitted).
F. Supp. 3d 991, 993 (N.D. Ill. 2018) (citing   Schur v. L.A.
Weight Loss Ctrs., Inc., 577 F.3d 752, 758 (7th Cir. 2009)).       *3 So far as we have been informed, this case does not
                                                                  involve a related or “parallel” proceeding pending in state
                                                                  court. In other DJA cases, the existence of a parallel or
II. Discussion                                                    related state proceeding often gives rise to concerns of comity
We begin by noting that removal of this case was indisputably
proper given our clearly established diversity jurisdiction.      and efficiency. See, e.g.,    Medical Assur. Co. v. Hellman,
It could have originated in this court, and Patachou              610 F.3d at 378-80;      Nationwide Ins. v. Zavalis, 52 F.3d


               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             2
  Case 3:20-cv-06772-FLW-TJB Document 23 Filed 09/18/20 Page 48 of 49 PageID: 737
Cafe Patachou at Clay Terrace, LLC v. Citizens Insurance..., Slip Copy (2020)


689, 692-94 (7th Cir. 1995). Citizens argues that Seventh
Circuit jurisprudence requires retention in the absence of a           (4) whether the use of a declaratory action would
parallel state proceeding; however, as Patachou rejoins, the           increase friction between our federal and state courts and
Seventh Circuit has stated that “[e]ven if there is no parallel        improperly encroach on state jurisdiction, and
proceeding, the district court still has discretion to decline to
                                                                       (5) whether there is an alternative remedy that is better or
hear a declaratory judgment suit.”        Hellman, 610 F.3d at         more effective.
379 (citations omitted).
                                                                        28 F.3d at 579 (quoting        Nationwide Mut. Fire Ins.
The Seventh Circuit's decisions in Helman and Zavalis                Co. v. Willenbrink, 924 F.2d 104, 105 (6th Cir. 1991)).
suggest that exercising jurisdiction is generally appropriate        Patachou does not argue that the judgment would not settle
when the federal proceeding would not interfere with a related       the controversy or that Citizens has engaged in “procedural
state court proceeding. See    Hellman, 610 F.3d at 381-82           fencing.” Rather, Patachou asserts that the other three factors
(holding that district court abused its discretion when it           weigh in favor of remand, primarily because the issues
stayed a declaratory judgment action that was “sufficiently          presented are state law issues ostensibly of first impression.
distinct from the issues that have arisen thus far in the
                                                                     According to Patachou, the judgment would not serve a useful
state proceedings”);       Zavalis, 52 F.3d at 693, 695, 697         purpose in clarifying the legal relations at issue, because
(affirming in part district court's decision to dismiss request      “it would encroach on the state courts’ responsibility to
for declaration as to duty to indemnify because “resolution          determine Indiana law [on matters of first impression].”
of that duty would necessarily require it to address a factual       Pls.’ Br. Supp. Mot. Remand, at 7-8. Similarly, Patachou
question at the heart of the University's state court action,” but   argues that because “[n]o Indiana court has decided a case
vacating in part and remanding as to district court's dismissal      about insurance coverage in COVID-19 cases,” it would
of request as to duty to defend because “that duty can be            encroach upon state jurisdiction and increase the friction
ascertained without the need to resolve facts that are at issue in   between federal and state courts if this court were to exercise
the underlying tort suit”). Because, clearly, an adjudication in     jurisdiction. Id. at 9.
the federal proceeding will never interfere with the state court
proceeding when no related state court action exists, concerns        *4 As we have acknowledged, the factual circumstances
about comity and duplicative litigation are less present in          of this case may be novel, but in our view Citizens is quite
such cases. Thus, the absence of a related state action, though      right in stating that “State and federal courts in Indiana have
not dispositive, weighs in favor of retention.  Sherwin-             regularly interpreted insurance policies and applied them to
Williams Co. v. Holmes County, 343 F.3d 383, 392-394 (5th            specific fact patterns.” Def.’s Resp. Opp'n Pls.’ Mot. Remand,
Cir. 2003).                                                          at 10. “[A]n insurance policy is a contract and subject to the
                                                                     normal analysis accorded contractual language used in other
We turn next to the other factors a district court is directed       contracts.” Hartford Cas. Ins. Co. v. Evansville Vanderburgh
to consider when determining whether to hear a case under            Public Library, 860 N.E.2d 636, 645 (Ind. Ct. App. 2007)

the DJA. See       Zavalis, 52 F.3d at 692. In NUCOR Corp.           (citing    Morris v. Econ. Fire & Cas. Co., 848 N.E.2d
v. Aceros Y Maquilas de Occidente, S.A. de C.V., the Seventh         663, 666 (Ind. 2006)). Federal courts regularly interpret such
Circuit laid out the following five considerations:                  contracts under the laws of Indiana in a myriad of factual
                                                                     scenarios. See, e.g., G&S Metal Consultants, Inc. v. Cont'l
  (1) whether the judgment would settle the controversy;             Cas. Co., 200 F. Supp. 3d 760 (N.D. Ind. 2016); Advanced
                                                                     Radiant Sys., Inc. v. Peerless Indem. Ins. Co., No. 1:14-
  (2) whether the declaratory judgment action would serve a
                                                                     cv-01943-JMS-DML, 2016 WL 1117759, at *1 (S.D. Ind.
  useful purpose in clarifying the legal relations at issue;
                                                                     March 22, 2016);      Ports of Indiana v. Lexington Ins. Co.,
  (3) whether the declaratory remedy is being used merely            2011 WL 5523419, at *1 (S.D. Ind. Nov. 14, 2011). Moreover,
  for the purpose of “procedural fencing” or “to provide an          even if the questions were novel, “this Court is also capable
  arena for a race for res judicata”;                                of deciding novel and complex state law issues.” Lusher Site
                                                                     Remediation Grp. v. Nat'l Fire Ins. Co. of Hartford, No. 1:18-
                                                                     cv-03785-JRS-DLP, 2019 WL 3811926, at *1, 2 (S.D. Ind.


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              3
    Case 3:20-cv-06772-FLW-TJB Document 23 Filed 09/18/20 Page 49 of 49 PageID: 738
Cafe Patachou at Clay Terrace, LLC v. Citizens Insurance..., Slip Copy (2020)



Aug. 14, 2019). A declaratory judgment in this case would
clarify the legal relations at issue by determining the scope
of Citizens's obligations under the insurance policy, and that                                  Conclusion
judgment would not encroach upon state court jurisdiction
any more than any other diversity case.                                We hold that a judgment in this case would clarify the legal
                                                                       obligations of the Parties and not intrude upon any related
Finally, Patachou argues that remand is preferable because             state court action; therefore, we find no reason to exercise the
the remedy handed down by a federal court would be less                discretion afforded by the DJA to decline to hear the case.
effective than a declaratory judgment issued by a state court,         This court has diversity jurisdiction under     28 U.S.C. §
because, if the case proceeds to federal appellate review, the         1332 and removal was accordingly proper. Thus, we DENY
scope of review will likely be limited to “the law under the           Plaintiff's Motion to Remand. [Docket No. 11]. This case shall
same Erie framework as (would be applied by) this Court.”              proceed accordingly.
Pls.’ Br. Supp. Mot. Remand, at 9-10. Of course, this is true of
any decision by a federal court sitting in diversity. Whatever         IT IS SO ORDERED.
strategic preferences Patachou may have regarding an appeal
in state court, it's right to appeal in federal court—including
by seeking certification to the Indiana Supreme Court—is               All Citations
unimpaired. Pls.’ Br. Supp. Mot. Remand, at 10-11. We are
not persuaded that this reason suffices to justify a decision          Slip Copy, 2020 WL 4592718
that we should or must decline to exercise federal diversity
jurisdiction.




                                                           Footnotes


1      This order was later extended through April 20, 2020.
2      Plaintiff, Patachou, Inc., is the sole member of plaintiffs Cafe Patachou at Clay Terrace, LLC; Monon Holding,
       LLC; Napolese at 30 South, LLC; Napolese of Keystone Crossing, LLC; Napolese, LLC; Patachou, Inc.;
       Patachou at 49 and Penn, LLC; Patachou at Hazel Dell, LLC; Patachou on the Park, LLC; Patachou
       Provisions, LLC; Petite Chou at Broad Ripple, LLC; Public Greens CHQ, LLC; and Public Greens Fashion
       Mall LLC. Id. ¶¶ 2-14.


End of Document                                                    © 2020 Thomson Reuters. No claim to original U.S. Government Works.




                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                 4
